Exhibit 10.1

 

 EXECUTION VERSION

 

 

 

 

 

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

 

by and among

 

Kona Grill Acquisition, LLC,

a Delaware limited liability company,


as Purchaser,

 

and

 

Kona Grill, Inc., a Delaware corporation, Kona Restaurant Holdings, Inc., a
Delaware corporation, Kona Sushi, Inc., an Arizona corporation, Kona Macadamia,
Inc., a Delaware corporation, Kona Texas Restaurants, Inc., a Texas corporation,
Kona Baltimore, Inc., a Delaware corporation, Kona Grill International Holdings,
Inc., a Delaware corporation, Kona Grill International, Inc., an Arizona
corporation, and Kona Grill Puerto Rico, Inc., an Arizona corporation,

 

as Sellers

 

 

--------------------------------------------------------------------------------

 

 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (the “Agreement”) is made and entered into as of
August 30, 2019 (the “Effective Date”) by and among Kona Grill, Inc., a Delaware
corporation, Kona Restaurant Holdings, Inc., a Delaware corporation, Kona Sushi,
Inc., an Arizona corporation, Kona Macadamia, Inc., a Delaware corporation, Kona
Texas Restaurants, Inc., a Texas corporation, Kona Baltimore, Inc., a Delaware
corporation, Kona Grill International Holdings, Inc., a Delaware corporation,
Kona Grill International, Inc., an Arizona corporation, and Kona Grill Puerto
Rico, Inc., an Arizona corporation (each of the foregoing a “Seller” and
collectively, the “Sellers”) and Kona Grill Acquisition, LLC, a Delaware limited
liability company, or its designee, (the “Purchaser”). Sellers and Purchaser are
sometimes collectively referred to as the “Parties.”

 

RECITALS

 

The Parties hereby acknowledge that:

 

A.     Sellers are engaged in the business of owning and operating 24
restaurants in 18 states (such restaurants located in such states, the
“Restaurants” and such business as conducted in such states, the “Business”).

 

B.     Each of Sellers has filed Petitions initiating Chapter 11 bankruptcy
cases which are being jointly administered under Case No. 19-10953 (the “Chapter
11 Cases”) under Chapter 11 of Title 11 of the United States Code, 11 U.S.C.
Sections 101 et seq. (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”).

 

C.     On the terms and conditions of this Agreement, and pursuant to Sections
105, 363 and 365 of the Bankruptcy Code, Sellers wish to sell to Purchaser, and
Purchaser wishes to purchase from Sellers, certain of the assets and properties
of Sellers relating to the Business, and the assumption and assignment of
certain executory contracts and unexpired leases pursuant to the terms hereof,
all in the manner and subject to the terms and conditions set forth herein and
in accordance with Sections 105, 363 and 365 of the Bankruptcy Code (such
transactions, the “Contemplated Transactions”).

 

AGREEMENT

 

In consideration of their respective covenants set forth herein, the Parties
agree as follows:

 

 

1.

Transfer of Assets.

 

1.1     Purchase and Sale of Assets. On the Closing Date and on the terms and
conditions hereinafter set forth in this Agreement and pursuant to sections 363
and 365 of the Bankruptcy Code and the Sale Order, Sellers shall sell, assign,
transfer, convey and deliver to Purchaser, and Purchaser shall purchase,
acquire, accept and receive from Sellers, free and clear of all Encumbrances to
the extent provided in the Sale Order, all of each Seller’s respective right,
title and interest as of the Closing Date in and to the following assets and
properties used primarily by Sellers in connection with the operation of the
Business, the Acquired Restaurants and the Franchise Agreements, including the
Schedules referenced herein, other than any Excluded Assets (such assets and
properties described below, other than the Excluded Assets, are collectively
referred to herein as the “Purchased Assets”):

 

 

--------------------------------------------------------------------------------

 

 

(a)     all Furniture and Equipment;

 

(b)     all Inventory that is located at (or in transit to) any of the Acquired
Restaurants as of the Closing Date, other than alcoholic beverage inventories in
jurisdictions where the law does not permit Purchaser to take title to such
inventories in general or does not permit Purchaser to take title to such
inventories until Purchaser obtains the requisite Liquor License Approvals from
the relevant Governmental Body; provided, however, Sellers shall transfer,
assign, convey and deliver to Purchaser such alcoholic beverage inventories in
each instance upon issuance of the relevant Liquor License Approval or other
authorization from the relevant Governmental Body (whichever occurs first), and
all rights of Sellers to take delivery of any Inventory ordered by Sellers
before the Closing Date for delivery to any of the Acquired Restaurants, which
Inventory has not been delivered as of the Closing Date;

 

(c)     all Restaurant Petty Cash;

 

(d)     all Large Party Deposits;

 

(e)     all Intangible Property Assets, including, but not limited to, those
identified on Schedule 1.1(e) hereto;

 

(f)     any interest of Sellers under the Restaurant Leases and the Other
Contracts that are described on Schedule 1.1(f) hereto (collectively, the
“Purchased Contracts”), including, without limitation, data and information or
rights to data and information prepared pursuant to such Purchased Contracts,
credits, deposits and prepaid amounts of Sellers with respect to the Purchased
Contracts as of the Closing Date subject to the provisions of Section 2.8
hereof;

 

(g)     to the extent transferable and assignable, all of Sellers’ interest in
those Business Permits and all Liquor Licenses held by Sellers that are
described on Schedule 1.1(g) hereto, in each case to the extent transferable,
other than alcohol Business Permits (including Liquor Licenses) in jurisdictions
where the law does not permit Purchaser to take title to such Business Permits
until it obtains the requisite approvals from the pertinent Governmental Body;
Sellers shall transfer, assign convey and deliver to Purchaser such Business
Permits in each instance only upon issuance of the requisite approvals from the
relevant Governmental Body;

 

(h)     all Receivables;

 

(i)     all books, records, files and papers of Sellers relating to the Business
or the Purchased Assets, including equipment logs, operating guides and manuals,
creative materials, advertising materials, promotional materials, studies,
reports, correspondence, financial and accounting records, Tax records and other
similar documents and records (all in the state in which such records and
information currently exist) and all computers and other storage devices,
wherever located, upon which such information resides (collectively,
“Documents”) provided, however, for the avoidance of all doubt, the following
items shall not be deemed “Documents,” but rather as Excluded Assets for all
purposes hereof: (x) any such records that are prohibited for being transferred
to Purchaser due to federal or state privacy laws and (y) any other of the
foregoing which are subject to attorney-client or any other privilege;

 

2

--------------------------------------------------------------------------------

 

 

(j)     to the extent transferable, all rights of Sellers under or pursuant to
all warranties, indemnities, representations and guarantees made by vendors,
suppliers, manufacturers and contractors, rights of contribution, rights of
refund, rights of reimbursement and other rights of recovery possessed by any
Seller against other Persons and the prosecution of files of Sellers, related
thereto, in each case to the extent relating to products sold or services
provided to any of Sellers with respect to the Acquired Restaurants or to the
extent related to or affecting any Purchased Assets or Purchased Contracts or
Assumed Liabilities other than any warranties, representations and guarantees
pertaining to any Excluded Asset;

 

(k)     all rights, to the extent assignable, under any agreements in favor of
any of Sellers or for the benefit of any of Sellers with current or former
employees, contractors or third parties, with respect to confidentiality,
non-disclosure, non-competition, non-solicitation, or other restrictive
covenants, regardless of whether any such Person accepts an offer of employment
from Purchaser, continues to perform services for Purchaser, or submits a bid
for all or any portion of the Purchased Assets;

 

(l)     all Claims of any Seller (including for royalties, fees or other income,
past present or future infringement, misappropriation or violation of, any of
the Intangible Property Assets) to the extent arising from or relating to or in
connection with the Purchased Assets or the Assumed Liabilities, all of the
proceeds from the foregoing which are accrued and unpaid as of the Closing, and
subject to the provisions of Section 2.8 below, all Claims for deposits and
other prepaid amounts under any of the Purchased Contracts or held by any
Utilities or trade vendors relating to any of the Acquired Restaurants;
provided, however, any adequate assurance deposits paid to the provider of any
Utilities or held by Sellers shall be Excluded Assets for purposes of this
Agreement; and

 

(m)      all Avoidance Actions related to Purchased Assets or Purchased
Contracts; provided that neither Purchaser, nor any person claiming by, through
or on behalf of Purchaser (including by operation of law, sale, assignment,
conveyance or otherwise) will pursue, prosecute, litigate, institute or commence
any action based on, assert, sell, convey, assign or file any claim for any such
Avoidance Action.

 

1.2     Excluded Assets. The Purchased Assets shall include only those assets
and interests specifically listed in Section 1.1 above and shall in all events
exclude all right, title or interest of any of Sellers in or to any of the
following (collectively, the “Excluded Assets”):

 

(a)     all cash and cash equivalents of Sellers, other than Restaurant Petty
Cash and Large Party Deposits;

 

(b)     any bank accounts of Sellers;

 

(c)     the Purchase Price and Sellers’ rights under this Agreement;

 

3

--------------------------------------------------------------------------------

 

 

(d)     any Excluded Contracts, including any refund, rebate, credit or payment
due to Sellers thereunder;

 

(e)     any Claims, other than (i) as set forth in Section 1.1(j) and Section
1.1(l), and (ii) those arising post-Closing with respect to or in connection
with any Purchased Asset;

 

(f)     all securities, whether capital stock or debt, and other ownership
interests issued by any of Sellers;

 

(g)     all assets of any Section 401(k) or other Seller benefit plan;

 

(h)     all intercompany claims by any Seller against any other Seller or any
Subsidiary or other Affiliate of any Seller;

 

(i)     any item expressly excluded pursuant to the provisions of Section 1.1
above;

 

(j)     [Intentionally Omitted]

 

(k)     any premium refunds (including, without limitation, for any prepaid
premiums) of Sellers arising from their insurance policies on account of
reduction in workforce, liability coverage, and the like; and

 

(l)     except only as provided in Sections 1.1(f) and 1.1(l), all rights and
Claims to deposits (including, without limitation, any cash collateral for any
obligation of Sellers and all Post-Petition deposits made by Sellers), credits,
prepaid amounts (including, without limitation, as to Taxes), refunds,
reimbursements, vendor and other rebates, set-offs and similar rights and claims
of Sellers, including, without limitation, any of the foregoing relating to any
Contract other than the Purchased Contracts.

 

1.3     Executory Contracts

 

(a)     All Purchased Contracts (which, shall for the avoidance of doubt,
include the Keen-Summit Agreement) shall be assumed by Sellers and assigned to
Purchaser at the Closing. Any Contract of any Seller that is an Excluded
Contract may be assumed or rejected by Sellers in Sellers’ sole discretion and
shall be deemed an Excluded Asset.

 

(b)     As part of the Sale Motion, Sellers shall seek approval by the
Bankruptcy Court of the sale, assumption and assignment by Sellers to Purchaser
of all Purchased Contracts. Sellers shall timely serve the Sale Motion on all
counterparties to all such Purchased Contracts along with a notice specifically
stating that Sellers are or may be seeking the sale, assumption and assignment
of such Purchased Contracts and shall notify such parties of the deadline for
objecting to the Cure Costs. As part of the Sale Motion, Sellers shall seek
authority to file with the Bankruptcy Court the list identifying the Purchased
Contracts and the amounts necessary to cure defaults under each as determined by
Sellers in accordance with Schedule 1.3(b) hereto, so as to enable any such
party to object to the proposed Cure Costs and the Bankruptcy Court to determine
such Cure Costs as promptly as reasonably possible. Purchaser may delete any
Purchased Contract from Schedule 1.1(f) and Schedule 1.3(b) or add any Contract
to Schedule 1.1(f) and Schedule 1.3(b) at any time no later than seven (7) days
prior to the Closing Date, in each case by written notice to Sellers, but any
such deletion or addition will not affect the Purchase Price. Notwithstanding
anything herein to the contrary, if a Contract is added to Schedule 1.1(f)
and/or Schedule 1.3(b) after the Sale Motion is filed, the assumption and
assignment of any such Contract(s) shall not be a condition to Closing and may
be effected on a post-Closing basis.

 

4

--------------------------------------------------------------------------------

 

 

 

2.

Consideration.

 

2.1     Purchase Price.

 

(a)     In consideration of the transfer of the Purchased Assets to Purchaser
and the other undertakings set forth herein, the purchase price shall be Twenty
Five Million and 00/100 Dollars ($25,000,000.00) (the “Purchase Price”) and
shall be payable as follows:

 

(b)     On the Effective Date, Purchaser shall deposit into an escrow (the
“Escrow”) with counsel of the Sellers, which shall be held in a trust account
(the “Escrow Holder”), an amount equal to Two Hundred Fifty Thousand and 00/100
Dollars ($250,000) (the “Deposit”) in Good Funds, pursuant to joint escrow
instructions to be delivered to the Escrow Holder on or before the Effective
Date; and

 

(c)     On the Closing Date, Purchaser shall deliver the Purchase Price, as set
forth in Section 3.3(c).

 

2.2     Disposition of Deposit at Closing, Etc.

 

(a)     At Closing, the Deposit shall be credited and applied toward payment of
the Purchase Price.

 

(b)     Except as set forth in Sections 2.2 (c) and (d), if Purchaser terminates
this Agreement pursuant to Section 14.4, Purchaser shall be entitled to return
of the Deposit.

 

(c)     Except as set forth in Section 2.2(d), if this Agreement is terminated
without a Closing by Sellers pursuant to Section 14.3(a) Sellers shall be
entitled to the Deposit as liquidated damages. The Parties acknowledge and agree
that if this Agreement is terminated as contemplated by Section 14.3(a), the
actual damages incurred by Sellers will be difficult, if not impossible, to
ascertain and accordingly, the Parties have provided for the liquidated damages
provided above as the sole remedy. This provision shall not be construed as a
penalty, but as a bona fide attempt to establish an agreed upon measure of
damages which Sellers will suffer as a result of such termination of this
Agreement.

 

(d)     (1) If this Agreement is terminated by Purchaser by reason of a
Diligence Termination or a Financing Termination prior to delivery of the Ready
to Proceed Notice and on or before the Diligence Deadline, the Deposit in full
shall be returned to Purchaser. (2) If this Agreement is terminated by Purchaser
after the Diligence Deadline and on or before the Financing Deadline and in the
absence of a termination by Purchaser pursuant to Section 14.4 (other than by
Section 14.4(c)(3)), fifty percent (50%) of the Deposit shall be returned to
Purchaser and fifty percent (50%) of the Deposit shall be kept by Sellers as
liquidated damages. The Parties acknowledge and agree that if this Agreement is
terminated as contemplated by this Section 2.2(d)(2), the actual damages
incurred by Sellers will be difficult, if not impossible, to ascertain and
accordingly, the Parties have provided for the liquidated damages provided above
as the sole remedy. This provision shall not be construed as a penalty, but as a
bona fide attempt to establish an agreed upon measure of damages which Sellers
will suffer as a result of such termination of this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

2.3     Assumed Liabilities. As additional consideration for the transfer of the
Purchased Assets to Purchaser over and above the Purchase Price, effective as of
the Closing Date, Purchaser shall assume only the following Liabilities of
Sellers (collectively, the “Assumed Liabilities”):

 

(a)     any obligation of Sellers to honor Gift Certificates that remain
outstanding as of the Closing Date, whether or not such Gift Certificates were
issued prior to or after the commencement of the Chapter 11 Cases of Sellers. A
historical summary of all Sellers’ Liabilities relating to Gift Certificates is
listed on Schedule 2.3(a); provided, however, the Purchaser’s assumption of the
Liabilities arising from the Gift Certificates shall include all such
Liabilities even if they are greater than the historical amounts on Schedule
2.3(a);

 

(b)     all Liabilities arising out of the ownership or operation of the
Purchased Assets after the Closing Date;

 

(c)     all Liabilities of Sellers under any of the Purchased Contracts (which
shall include, without limitation, all Cure Costs);

 

(d)     all Liabilities of Sellers under any Large Party Reservation relating to
any Acquired Restaurant made with the payment of a Large Party Deposit at any
time before the Closing Date and scheduled to be honored after the Closing Date;

 

(e)     all Liabilities of Sellers as of the Closing Date under Sellers’
“Konavores” customer loyalty program;

 

(f)     all Liabilities related to Environmental Laws arising after the Closing
Date under federal, state and local law relating to or arising out of or in
connection with the Purchased Assets;

 

(g)     accrued vacation, sick pay, and other paid time off of the Transferred
Employees and all other restaurant level Business Employees that are not
Transferred Employees as provided in Section 13.3, as such amounts may change
(increase or decrease) in the ordinary course of the Business pending the
Closing Date; provided, however, that Sellers shall provide Purchaser with any
backup or information related to the calculation and determination of such
amounts as may be reasonably requested by Purchaser from time to time;

 

(h)     ordinary course payroll of Transferred Employees (i.e. paid in the
ordinary course of the Sellers’ current payroll practices) coming due and
payable after the Closing, which may be attributable in whole or in part to
payroll periods preceding the Closing Date;

 

6

--------------------------------------------------------------------------------

 

 

(i)     all Liabilities of Sellers for accrued sales, use and similar Taxes as
of the Closing (other than personal property taxes);

 

(j)     all accrued payroll Taxes as of the Closing Date (and not paid by
Sellers prior thereto) to the extent arising and related to the period between
the date that is 21 calendar days prior to the Closing Date and the Closing
Date; and

 

(k)     all post-Petition trade payables of the Business that come due after the
Closing, including all credit card merchant fees, and post-Petition obligations
to customers of Sellers for refunds, rebates, returns, discounts and the like as
of the Closing Date, but in each of the foregoing cases described in this clause
only to the extent the same were incurred by Sellers in the ordinary course of
the Business from and after the commencement of the Chapter 11 Cases.

 

2.4     Excluded Liabilities. Notwithstanding anything to the contrary contained
in this Agreement, other than the Assumed Liabilities, Purchaser shall not be
obligated to assume or to perform or discharge any Liability of Sellers (such
Liabilities not assumed by Purchaser, the “Excluded Liabilities”), which
Excluded Liabilities, for the avoidance of doubt, shall include, but are not
limited to, those listed on Schedule 2.4 and the following:

 

(a)     Claims arising under Section 503(b)(9) of the Bankruptcy Code;

 

(b)     Claims or Liabilities arising on or before the Petition Date under the
Perishable Agricultural Commodities Act, 7 U.S.C. §499a et seq., the Packers and
Stockyards Act, 7 U.S.C. §181 et seq., or their state law correlates;

 

(c)     any costs or expenses incurred in connection with, or related to, this
Agreement, the consummation of the Contemplated Transactions or the
administration of the Chapter 11 Cases, including, without limitation, any
accrued professional fees and expenses of attorneys, accountants, financial
advisors and other professional advisors related to the Chapter 11 Cases;

 

(d)     all Liabilities and obligations under Sellers’ key employee retention
plan;

 

(e)     all Liabilities for the provision of notice or payment in lieu of notice
and any applicable penalties under the WARN Act arising prior to the Closing
Date or arising as a result of the Contemplated Transactions;

 

(f)     any Liabilities to any broker, finder, agent or similar intermediary for
any broker’s fee, finder’s fee or similar fee or commission relating to the
Contemplated Transaction for which any Seller or its Affiliates are responsible
including any transaction fee payable to the Seller’s investment banker pursuant
to Section 5.5 of this Agreement;

 

(g)     any accrued and unpaid personal property Taxes or payroll Taxes or other
Taxes owed by any Seller other than those Taxes specified in Sections 2.3(i) and
(j); and

 

(h)     all Liabilities, or corrective or remedial obligations with respect to
the operation of the Business which arises under or related to any Environmental
Laws (including without limitation any relating to exposure to any Hazardous
Materials) other than those specified in Section 2.3(f).

 

7

--------------------------------------------------------------------------------

 

 

2.5     Payment of Cure Costs. All Cure Costs shall be the responsibility of
Purchaser.

 

Transitional Matters.

 

(a)     From and after Closing, Sellers shall retain full right and authority to
use, enforce, pursue remedies and take actions with respect to any Excluded
Assets.

 

(b)     From and after the Closing, Purchaser will retain and make available to
Sellers or any trustee or other bankruptcy estate representative and their
respective representatives acting on behalf of Sellers’ estates, during normal
business hours and upon reasonable advance notice to Purchaser and for a period
of one (1) year following the Closing Date, the Documents delivered by Sellers
to Purchaser, if reasonably needed by Sellers for liquidation, winding up, Tax
reporting or other proper purposes; provided, that Sellers will use reasonable
efforts to retain copies of Documents, and the Parties otherwise will reasonably
cooperate to minimize inconvenience to Purchaser. Further, during the same
period, Purchaser shall promptly provide such reports as Sellers may reasonably
request to facilitate Sellers’ post-Closing activities for the purposes
described above in this Section 2.5(a) at Sellers’ cost.

 

(c)     Previously Omitted Contracts.

 

(i)     If, prior to or following Closing, it is discovered that a Contract
should have been listed on Schedule 1.1(f) but was not listed on Schedule 1.1(f)
(any such Contract, a “Previously Omitted Contract”), Sellers shall, promptly
following the discovery thereof (but in no event later than five (5) Business
Days following the discovery thereof), notify Purchaser in writing of such
Previously Omitted Contract and all Cure Costs (if any) for such Previously
Omitted Contract. Purchaser shall thereafter deliver written notice to Sellers,
no later than five (5) Business Days following notification of such Previously
Omitted Contract from Sellers, designating such Previously Omitted Contract as
“Assumed” or “Rejected” (a “Previously Omitted Contract Designation”). A
Previously Omitted Contract designated in accordance with this Section 2.6(b)(i)
as “Rejected,” or with respect to which Purchaser fails to timely deliver a
Previously Omitted Contract Designation, shall be an Excluded Contract.

 

(ii)     If Purchaser designates a Previously Omitted Contract as “Assumed” in
accordance with Section 2.6(b)(i), (A) Schedule 1.1(f) shall be amended to
include such Previously Omitted Contract and (B) Sellers shall serve a notice
(the “Previously Omitted Contract Notice”) on the counterparties to such
Previously Omitted Contract notifying such counterparties of the Cure Costs with
respect to such Previously Omitted Contract and Sellers’ intention to assume and
assign such Previously Omitted Contract in accordance with this Section 2.6(b)
with no adjustment to the Purchase Price. The Previously Omitted Contract Notice
shall provide the counterparties to such Previously Omitted Contract with seven
(7) days to object, in writing to Sellers and Purchaser, to the Cure Costs and
the assumption, assignment and sale of the Previously Omitted Contract. If the
counterparties, Sellers and Purchaser are unable to reach a consensual
resolution with respect to the objection, Sellers will seek an expedited hearing
before the Bankruptcy Court to determine the Cure Costs and approve the
assumption, assignment and sale. If no objection is timely served on Sellers and
Purchaser, Sellers shall seek an Order of the Bankruptcy Court fixing the Cure
Costs and approving the assumption of the Previously Omitted Contract.

 

8

--------------------------------------------------------------------------------

 

 

(d)     To the extent that the assignment to Purchaser of any Purchased Contract
pursuant to this Agreement is not permitted without the consent of a third
party, and such restriction cannot be effectively overridden or canceled by the
Sale Order or other related order of the Bankruptcy Court, the Parties will use
commercially reasonable efforts to obtain consent prior to the Closing. If such
consent is not obtained by the Closing, each Seller will, with respect to each
such Purchased Contract, from and after the Closing and until the earlier to
occur of (x) the date on which such applicable consent is obtained and (y) the
date on which such Seller liquidates and ceases to exist, use commercially
reasonable efforts (subject to restrictions under law) during the term of such
Purchased Contract to (i) provide to Purchaser the benefits under such Purchased
Contract, (ii) cooperate in any reasonable and lawful arrangement (including
holding such Purchased Contract in trust for Purchaser, pending receipt of the
required consent) designed to provide such benefits to Purchaser, and (iii)
enforce for the account of Purchaser any rights of such Seller under such
Purchased Contract (including the right to elect to terminate such Purchased
Contract in accordance with the terms thereof upon the direction of Purchaser).
Purchaser will cooperate with the applicable Sellers in order to enable Sellers
to provide to Purchaser the benefits contemplated by this Section 2.6(c).
Sellers will pay any amount they would have been required to pay under any such
Purchased Contract had the Purchased Contract been assigned (after obtaining the
requisite consent) to Purchaser at the Closing in accordance with this
Agreement; provided, however, in no event shall Sellers be required to bear or
pay any fee or the like payable for any third party consent.

 

2.6     Purchase Price Allocation. Not later than sixty (60) days following the
Closing Date, Purchaser shall prepare and deliver to Sellers for their review
and consideration a schedule (the “Allocation Schedule”) allocating the Purchase
Price among the various assets comprising the Purchased Assets in accordance
with Treasury Regulation 1.1060-1 (or any comparable provisions of state or
local Tax law) or any successor provision. Purchaser and Sellers will negotiate
in good faith to resolve any disputes relating to the Allocation Schedule within
thirty (30) days of Sellers’ receipt thereof. If Seller and Purchaser are unable
to resolve any such dispute, such dispute shall be resolved promptly by a
nationally recognized accounting firm acceptable to Purchaser and Sellers, the
costs of which shall be borne equally by Purchaser and Sellers. Each party shall
file or cause to be filed all Tax Returns (including any amended Tax Returns or
claims for refund) in a manner consistent with the allocation of the Purchase
Price agreed upon under this Section 2.6 for its taxable year that includes the
Closing Date in a manner consistent with the allocation set forth on the
Allocation Schedule, and no party shall take, or shall permit any of their
respective Affiliates to take, any position (whether in audits, Tax Returns,
litigation or otherwise) that is inconsistent with the allocation provided in
the Allocation Schedule unless required pursuant to a final determination of an
applicable taxing authority.

 

2.7     Apportionment. Before the Closing Date, Sellers and Purchaser shall make
mutually satisfactory arrangements with respect to, or take readings or other
measurements of, gas, water, electricity and other utilities at the Acquired
Restaurants (the “Utilities”). At least three (3) Business Days prior to the
Closing Date, the Sellers shall prepare and deliver to Purchaser Schedule 2.7
(which shall be in form and substance substantially similar to the draft
Schedule attached to this Agreement) setting forth in reasonable detail the
Sellers’ good faith estimate of (i) estimated rebates under beverage and other
supplier contracts relating to the Acquired Restaurants, plus (ii) Utility
deposits/prepaids related to the Acquired Restaurants (excluding adequate
assurance deposits), plus (iii) Pre-paid monthly occupancy charges related to
the Acquired Restaurants, which, for the purposes of this section, include but
are not limited to base rent, monthly CAM charges, pass-through utilities, and
pass-through real estate taxes, less (iv) estimated accrued and unpaid utility
amounts as of the Closing Date (collectively, the “Apportionment Amount”).
Sellers and Purchaser will negotiate in good faith to finalize the Apportionment
Amount by the Closing Date (the “Final Apportionment Amount”). On the Closing
Date, the Final Apportionment Amount will be added to or subtracted from the
Purchase Price, as appropriate. Seller’s Escrow Holder shall retain $50,000 of
the Purchase Price for up to 60 days past the Closing Date for the purpose of
Sellers and Purchaser reconciling the payments contemplated in this paragraph.
Seller’s Escrow Holder shall distribute the held back amount in accordance with
mutual instructions from the Sellers and Purchaser. This requirement may be
waived by mutual agreement of the Sellers and Purchasers on the Closing Date. To
the extent any post-petition claims for Utilities services come due after the
Closing, such claims shall be the responsibility of the Purchaser.

 

9

--------------------------------------------------------------------------------

 

 

3.     Closing Transactions

 

3.1     Closing. The closing of the Contemplated Transactions (the “Closing”)
shall take place at 10:00 a.m. on or before the third (3rd) Business Day
following the satisfaction or waiver by the appropriate Party of all the
conditions contained in Section 4, or on such other date (no later than the
Outside Date) as may be agreed to by the Parties hereto (the date on which the
Closing occurs, hereinafter the “Closing Date”).

 

3.2     Sellers’ Deliveries to Purchaser at Closing. On the Closing Date,
Sellers shall make the following deliveries to or for the benefit of Purchaser:

 

(a)     one or more Assignments and Assumptions of Restaurant Leases,
substantially in the form attached as Exhibit A hereto, duly executed by
Sellers, with respect to the Restaurant Leases (the “Assignments of Restaurant
Leases”);

 

(b)     an Assignment and Assumption of Contracts, substantially in the form
attached as Exhibit B hereto, duly executed by Sellers, pursuant to which
Sellers’ interest in all Purchased Contracts (other than any Restaurant Leases)
shall be assigned to Purchaser (the “Assignment of Other Contracts”);

 

(c)     an Assignment of Intangible Property Assets, duly executed by Sellers,
substantially in the form attached as Exhibit C hereto, pursuant to which
Sellers’ interest in all the Intangible Property Assets shall be assigned to
Purchaser (the “Assignment of Intangible Property Assets”);

 

(d)     a Bill of Sale and Assignment, substantially in the form attached as
Exhibit D hereto, duly executed by Sellers, pursuant to which Sellers’ interest
in any Purchased Assets not otherwise assigned at the Closing shall be assigned
to Purchaser (the “Bill of Sale”);

 

10

--------------------------------------------------------------------------------

 

 

(e)     the duly executed Management Agreement, which shall address any interim
arrangements necessary pending the transfer of liquor licenses and permits to
Purchaser, the form and substance of which shall be agreed to by the Parties, in
good faith, and attached as Exhibit E no later than the filing of the Sale
Motion;

 

(f)     certificates of title, duly executed by Sellers, required to convey
ownership of any motor vehicles or similar equipment included within the
Purchased Assets;

 

(g)     the certificate contemplated by Section 4.3(a), duly-executed by
Sellers;

 

(h)     appropriate evidence of all necessary Entity action by Sellers in
connection with the Contemplated Transactions, including, without limitation:
(i) certified copies of resolutions duly adopted by Sellers’ Board of Directors
(or other governing body, as appropriate) approving the Contemplated
Transactions and authorizing the execution, delivery, and performance by Sellers
of this Agreement; and (ii) a certificate as to the incumbency of those officers
of Sellers executing this Agreement and any instrument or other document
delivered in connection with the Contemplated Transactions;

 

(i)     an electronic copy of the information pertaining to the Domain Names and
social media accounts, along with the administrative and technical contact(s)
and other information necessary for accessing the registration, operation and
use of the Domain Names and social media sites, including any applicable login
identification credentials and passwords therefor;

 

(j)     an Assignment of Patents, duly executed by Sellers, substantially in the
form attached as Exhibit F hereto, pursuant to which the Sellers’ interest in
all Patents shall be assigned to Purchaser (the “Assignment of Patents”);

 

(k)     an Assignment of Trademarks, duly executed by Sellers, substantially in
the form attached as Exhibit G hereto, pursuant to which the Sellers’ interest
in all Trademarks shall be assigned to Purchaser (the “Assignment of
Trademarks”);

 

(l)     an Assignment of Copyrights, duly executed by Sellers, substantially in
the form attached as Exhibit H hereto, pursuant to which the Sellers’ interest
in all Copyrights shall be assigned to Purchaser (the “Assignment of
Copyrights”);

 

(m)     an Assignment of Domain Names, duly executed by Sellers, substantially
in the form attached as Exhibit I hereto, pursuant to which the Sellers’
interest in all Copyrights shall be assigned to Purchaser (the “Assignment of
Domain Names”);

 

(n)     any such other documents, funds or other things reasonably requested by
Purchaser or contemplated by this Agreement to be delivered by Sellers to
Purchaser at the Closing.

 

11

--------------------------------------------------------------------------------

 

 

3.3     Purchaser’s Deliveries to Sellers at Closing. On the Closing Date,
Purchaser shall undertake the following to or for the benefit of Sellers:

 

(a)     pay, by wire transfer of Good Funds, and in addition to the Purchase
Price, all Cure Costs to the parties to whom and pursuant to the terms by which
the Bankruptcy Court directs such payments to be made under the Sale Order;

 

(b)     instruct the Escrow Holder in writing to release to Sellers, by wire
transfer of Good Funds, the Deposit as a credit against the Purchase Price;

 

(c)     pay to Sellers, by wire transfer of Good Funds, an amount equal to the
Purchase Price, less the funds to be released pursuant to Section 3.3(b) above
(the “Cash Purchase Price”);

 

(d)     deliver the certificate contemplated by Section 4.2(a), duly executed by
Purchaser;

 

(e)     deliver a counterpart of the Assignments of Restaurant Leases, duly
executed by Purchaser;

 

(f)     deliver a counterpart of the Assignment of Other Contracts, duly
executed by Purchaser;

 

(g)     deliver a counterpart of the Assignment of Intangible Property Assets;

 

(h)     deliver a counterpart of the Management Agreement;

 

(i)     deliver an Assumption of Liabilities Agreement with respect to the
Assumed Liabilities, substantially in the form attached as Exhibit J hereto,
duly executed by Purchaser (the “Assumption of Liabilities Agreement”);

 

(j)     deliver a counterpart to the Assignment of Patents;

 

(k)     deliver a counterpart to the Assignment of Trademarks;

 

(l)     deliver a counterpart to the Assignment of Copyrights;

 

(m)     deliver a counterpart to the Assignment of Domain Names;

 

(n)     deliver any certificates of title required to convey ownership of any
motor vehicles or similar equipment owned by Sellers to Purchaser, if
acknowledgement or endorsement thereof is required by Purchaser;

 

(o)     deliver appropriate evidence of all necessary Entity action by Purchaser
in connection with the Contemplated Transactions, including, without limitation:
(i) certified copies of resolutions duly adopted by Purchaser’s Board of
Directors approving the Contemplated Transactions and authorizing the execution,
delivery, and performance by Purchaser of this Agreement; and (ii) a certificate
as to the incumbency of those officers of Purchaser executing this Agreement and
any instrument or other document delivered in connection with the Contemplated
Transactions; and

 

12

--------------------------------------------------------------------------------

 

 

(p)     deliver any such other documents, funds or other things reasonably
requested by Sellers or contemplated by this Agreement to be delivered by
Purchaser to Sellers at the Closing.

 

3.4     Sales, Use and Other Taxes. Any and all sales, purchase, transfer,
stamp, documentary stamp, use or similar taxes under the laws of the states in
which any portion of the Purchased Assets is located, or any subdivision of any
such state, or under any federal law or the laws or regulations of any federal
agency or authority, which may be payable by reason of the sale or transfer of
the Purchased Assets under this Agreement or the Contemplated Transactions
(collectively, the “Transfer Taxes”) shall be in addition to the Purchase Price
and borne and paid by Purchaser.

 

3.5     Possession and Risk of Loss. Right to possession of the Purchased Assets
shall transfer to Purchaser on the Closing Date. Sellers shall transfer and
deliver to Purchaser on the Closing Date such keys, locks and safe combinations
and other similar items as Purchaser may reasonably require to obtain occupation
and control of the Purchased Assets, and shall also make available to Purchaser
at their then-existing locations the originals of all documents in Sellers’
possession that are required to be transferred to Purchaser by this Agreement.
The risk of loss of, or damage or destruction to, any of the Acquired
Restaurants to be conveyed to Purchaser under this Agreement shall be borne by
Sellers until Closing.

 

3.6     Closing Date. All actions to be taken on the Closing pursuant to this
Agreement shall be deemed to have occurred simultaneously, and no act, document
or transaction shall be deemed to have been taken, delivered or effected until
all such actions, documents and transactions have been taken, delivered or
effected. Unless provided otherwise herein or agreed otherwise in writing by the
Parties, documents delivered at the Closing shall be dated as of the Closing
Date.

 

4.     Conditions Precedent.

 

4.1     Conditions to Signing. Key Bank, N.A. shall have irrevocably consented
to the Sellers’ execution of this Agreement and the Contemplated Transaction by
executing the consent attached to this Agreement.

 

4.2     Conditions to Sellers’ Obligations. Sellers’ obligation to make the
deliveries required of Sellers at the Closing Date and otherwise consummate the
Contemplated Transactions shall be subject to the satisfaction of each of the
following conditions (unless such condition is waived by Sellers):

 

(a)     All of the representations and warranties of Purchaser contained herein
shall continue to be true and correct at the Closing in all material respects,
and Purchaser shall have substantially performed or tendered performance of each
material covenant on Purchaser’s part to be performed which, by its terms, is
required to be performed at or before the Closing, and Sellers shall have
received a certificate by an officer of Purchaser, dated as of the Closing Date,
to such effect and to the effect that each of the conditions precedent to
Closing set forth in Sections 4.1 and 4.3 either have been satisfied or have
been waived by Purchaser.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Purchaser shall have tendered delivery of all items required to be
delivered by Purchaser under Section 3.3.

 

(c)     No action, suit or other proceedings that is not stayed by the
Bankruptcy Court shall be pending before any Governmental Body seeking or
threatening to restrain or prohibit the consummation of the Contemplated
Transactions, or seeking to obtain substantial damages in respect thereof, or
involving a Claim that consummation thereof would result in the violation of any
Legal Requirement of any Governmental Body having appropriate jurisdiction.

 

(d)     The Bankruptcy Court shall have entered the Sale Order in accordance
with Section 9 below, and the Sale Order shall not have been reversed or stayed
as of the Closing Date.

 

4.3     Conditions to Purchaser’s Obligations. Purchaser’s obligation to make
the deliveries required of Purchaser at the Closing and otherwise consummate the
Contemplated Transactions shall be subject to the satisfaction of each of the
following conditions (unless such condition is waived by Purchaser):

 

(a)     All of the representations and warranties of Sellers contained herein
shall continue to be true and correct at the Closing in all material respects,
and Sellers shall have substantially performed or tendered performance of each
and every covenant on Sellers’ part to be performed which, by its terms, is
required to be performed at or before the Closing (provided, however, that
Sellers shall have performed in all respects its covenants hereunder to sell,
assign, transfer, convey and deliver to Purchaser all of Sellers’ right, title
and interest in and to all Purchased Assets, free and clear of all
Encumbrances), and Purchaser shall have received a certificate by officers of
Sellers, dated as of the Closing Date, to such effect and to the effect that
each of the conditions precedent to Closing set forth in Section 4.1 and 4.2
either have been satisfied or have been waived by Sellers.

 

(b)     Sellers shall have tendered delivery of all items required to be
delivered by Sellers under Sections 3.2 and 3.5.

 

(c)     No action, suit or other proceedings that is not stayed by the
Bankruptcy Court shall be pending before any Governmental Body seeking or
threatening to restrain or prohibit the consummation of the Contemplated
Transactions, or seeking to obtain substantial damages in respect thereof, or
involving a claim that consummation thereof would result in the violation of any
Legal Requirement of any Governmental Body having appropriate jurisdiction.

 

(d)     Sellers shall have filed the Sale Motion and the Bankruptcy Court shall
have entered the Sale Order in accordance with Section 9 below, and the Sale
Order shall not have been reversed or stayed as of the Closing Date.

 

14

--------------------------------------------------------------------------------

 

 

(e)     Purchaser’s satisfaction, in its sole and absolute discretion, of its
business and legal due diligence with respect to each Seller (a “Diligence
Termination”). Not later than 11:59 p.m. Mountain time on September 16, 2019
(the “Diligence Deadline”), Purchaser shall have notified Sellers in writing
either that (i) Purchaser has completed its business and legal due diligence
with respect to each Seller and the results thereof are acceptable to Purchaser
(which determination Purchaser shall have the right to make in its sole and
absolute discretion) or (ii) Purchaser has waived such requirement (which waiver
Purchaser may make or refrain from making in its sole and absolute discretion)
(each of the notices contemplated by items (i) and (ii) of the foregoing
sentence are referred to herein as a “Ready to Proceed Notice”). Purchaser’s
failure to deliver a Ready to Proceed Notice by the Diligence Deadline shall
conclusively be deemed Purchaser’s waiver of the diligence condition set forth
in this Section 4.3(e).

 

(f)     Purchaser has the right, in its sole and absolute discretion, to
terminate this Agreement due to lack of financing (a “Financing Termination”).
Not later than 11:59 p.m. Mountain time on September 20, 2019 (the “Financing
Deadline”), Purchaser shall have notified Sellers, in writing, either that (i)
Purchaser has received the financing on the terms provided for in the Term Sheet
or (ii) Purchaser has waived such requirement (each of the notices contemplated
by items (i) and (ii) of the foregoing sentence are referred to herein as a
“Financing Clearance Notice”). Purchaser’s failure to deliver a Financing
Clearance Notice by the Financing Deadline shall conclusively be deemed
Purchaser’s waiver of the condition set forth in this Section 4.3(f).

 

 

5.

Sellers’ Representations and Warranties.

 

Each of Sellers (as to itself) hereby makes the following representations and
warranties to Purchaser:

 

5.1     Organization.      Each of Sellers is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
other formation. Each of Sellers is duly authorized to conduct business and is
in good standing under the laws of each jurisdiction where qualification is
required. Each of Sellers has all requisite Entity power and authority to own,
lease and, subject to the provisions of the Bankruptcy Code applicable to
debtors in possession, to operate its properties, carry on the Business as now
being conducted, and to enter into this Agreement and to consummate the
Contemplated Transactions.

 

5.2     Validity and Enforceability. The execution, delivery and performance of
this Agreement by each of Sellers, and the consummation by each of Sellers of
the Contemplated Transactions, have been duly authorized by all requisite
corporate action. Subject to the entry and effectiveness of the Sale Order, this
Agreement has been duly and validly executed and delivered by each of Sellers
and (assuming this Agreement constitutes a valid and binding agreement of
Purchaser) constitutes a valid and binding agreement of each of Sellers,
enforceable against each of Sellers in accordance with its terms, except as to
the effect, if any, of the Standard Exceptions to Enforceability.

 

5.3     No Conflict. Subject to the entry of the Sale Order, neither the
execution, delivery or performance of this Agreement by any of Sellers, nor the
consummation by any of Sellers of the Contemplated Transactions, nor compliance
by any Sellers with any of the provisions hereof, (a) conflict with or result in
any breach of the articles of incorporation or bylaws of Sellers, (b) conflict
with, result in a violation or breach of, or constitute (with or without notice
or lapse of time) a default (or give rise to any right of termination,
modification, cancellation, vesting, payment, exercise, acceleration, suspension
or revocation) under, any of the terms, conditions or provisions of, any note,
bond, mortgage, deed of trust, security interest, or Contract to which any of
Sellers is a party or by which any of Sellers’ properties or assets may be bound
or affected, (c) violate any Legal Requirement applicable to Sellers or to
Sellers’ properties or assets, (d) result in the creation or imposition of any
Encumbrance on any asset of Sellers, or (e) cause the suspension or revocation
of any Business Permits.

 

15

--------------------------------------------------------------------------------

 

 

5.4     Litigation. Except for the Chapter 11 Cases, there is no material legal
proceeding of any type or kind (whether governmental, quasi-governmental,
judicial or in an alternative dispute resolution forum) pending that, once the
Sale Order is given effect, will result in any Liability on Purchaser or, to
Sellers’ Knowledge, threatened against or affecting any of Sellers that would
likely result in the imposition of any Liability on Purchaser or in respect of
the Purchased Assets, nor is there any material judgment or Order of any
Governmental Body outstanding against Sellers.

 

5.5     Broker’s or Finder’s Fees. No agent, broker or Person acting on behalf
of any of Sellers is, or will be, entitled to any commission or broker’s or
finder’s fees from Purchaser in connection with the Contemplated Transactions;
provided, however, the Seller’s investment banker, Piper Jaffray, shall seek the
Bankruptcy Court’s approval to receive a transaction fee in accordance with the
terms of its retention application.

 

5.6     Title to Assets; Sufficiency of Assets. To Sellers’ Knowledge, Sellers
have good and marketable title to, a valid license to or a valid leasehold
interest in the Purchased Assets. To Sellers’ Knowledge, except for the Excluded
Assets, the Purchased Assets and all Contracts identified by Seller (whether or
not Purchased Contracts) constitute all of the assets used or necessary for the
operation of the Acquired Restaurants as presently conducted.

 

 

6.

Purchaser’s Warranties and Representations.

 

In addition to the representations and warranties contained elsewhere in this
Agreement, Purchaser hereby makes the following representations and warranties
to Sellers as of the Closing Date:

 

6.1     Organization. Purchaser is a limited liability company duly formed,
validly existing and in good standing under the laws of Delaware. Purchaser has
all requisite corporate power and authority to own, lease and operate its
properties, execute and deliver this Agreement, and to perform its obligations
hereunder and consummate the Contemplated Transactions.

 

6.2     Validity and Enforceability. This Agreement has been duly executed and
delivered by Purchaser and constitutes the valid and binding obligation of
Purchaser enforceable against it in accordance with its terms, except as may be
limited by the Standard Exceptions to Enforceability.

 

16

--------------------------------------------------------------------------------

 

 

6.3     No Conflict. The execution, delivery and performance of this Agreement
by Purchaser, and the consummation by Purchaser of the Contemplated
Transactions, have been duly and validly authorized. The execution and delivery
of this Agreement, the consummation of the Contemplated Transactions, and the
performance of, fulfillment of and compliance with the terms and conditions
hereof by Purchaser, do not and will not (a) conflict with or result in a breach
of the articles of incorporation or bylaws of Purchaser, (b) violate any Legal
Requirement, or (c) violate or conflict with or constitute a default under any
agreement, instrument or writing of any nature to which Purchaser is a party or
by which Purchaser or its assets or properties may be bound.

 

6.4     Financing. The Purchaser has delivered to Sellers duly executed copies
of a term sheet dated as of August 7, 2019, pursuant to which, subject to the
terms and conditions set forth therein, Purchaser anticipates obtaining
financing from a lender (the “Lender”) to consummate the Contemplated
Transactions (the "Term Sheet"). Subject to the funding of the financing set
forth in the Term Sheet in accordance with its terms, the aggregate proceeds of
the financing contemplated by the Term Sheet shall be sufficient to enable
Purchaser to pay the Purchase Price and consummate the transactions contemplated
by this Agreement. None of the parties hereto, nor or any of their respective
Affiliates, solely in their respective capacities as parties to this Agreement,
shall have any rights or claims against any Lender or any Affiliate thereof
(collectively, the "Debt Financing Sources"), solely in their respective
capacities as lenders or arrangers in connection with the financing contemplated
by the Term Sheet and the Debt Financing Sources, solely in their respective
capacities as lenders or arrangers, shall not have any rights or claims against
any party hereto or any related person thereof, in connection with this
Agreement or the financing contemplated by the Term Sheet, whether at law or
equity, in contract, in tort or otherwise

 

6.5     Broker’s or Finder’s Fees. No agent, broker or Person acting on behalf
of Purchaser is, or will be, entitled to any commission or broker’s or finder’s
fees from Sellers in connection with the Contemplated Transactions.

 

 

7.

“AS IS” Transaction.

 

Purchaser hereby acknowledges and agrees that, except only as provided in
Section 5 above, Sellers make no representations or warranties whatsoever,
express or implied, with respect to any matter relating to the Purchased Assets
(including, without limitation, income to be derived or expenses to be incurred
in connection with the Purchased Assets, the physical condition of any tangible
Purchased Assets, the environmental condition or other matter relating to the
physical condition of any real property or improvements which are the subject of
any Restaurant Lease, the zoning of any real property or improvements which are
the subject of any Restaurant Lease, the value of the Purchased Assets (or any
portion thereof), the transferability of the Purchased Assets or any portion
thereof, the terms, amount, validity, collectability or enforceability of the
Receivables or any Assumed Liabilities or Sellers’ Contract, the merchantability
or fitness of the Furniture and Equipment, the Inventory or any other portion of
the Purchased Assets for any particular purpose, or any other matter or thing
relating to the Purchased Assets or any portion thereof). Without in any way
limiting the foregoing, Sellers hereby disclaim any warranty (express or
implied) of merchantability or fitness for any particular purpose as to any
portion of the Purchased Assets. Purchaser will accept the Purchased Assets at
the Closing “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”

 

17

--------------------------------------------------------------------------------

 

 

 

8.

Covenants

 

8.1     Liquor License Approvals. Sellers shall reasonably cooperate with
Purchaser in connection with Purchaser’s filings with any Governmental Body or
third party with respect to any of the Liquor Licenses and obtaining the
necessary consents and approvals pertaining to transfer and/or issuance of the
Liquor Licenses to Purchaser (“Liquor License Approvals”), including by entering
into the Management Agreement.

 

8.2     Adequate Assurance Regarding Purchased Contracts. With respect to each
Purchased Contract set forth on Schedule 1.1(f), Purchaser shall provide
adequate assurance of the future performance of such Purchased Contract by
Purchaser as required by Sections 365(b)(1)(C) and/or 365(f)(2)(B) of the
Bankruptcy Code, as applicable, and Purchaser shall bear all risk associated
with any failure by Purchaser to make such showing to the Bankruptcy Court’s
satisfaction.

 

8.3     Personally Identifiable Information. Purchaser shall honor and observe
any and all written policies of Sellers (which are attached on Schedule 8.3) in
effect on the Petition Date prohibiting the transfer of personally identifiable
information about individuals and otherwise comply with the requirements of
Section 363(b)(1)(A) of the Bankruptcy Code.

 

8.4     Access to Information. Sellers shall afford Purchaser and its respective
accountants, counsel and other representatives reasonable access during the
period from the date hereof and prior to the Closing to (i) all of their
respective properties, books, Contracts, commitments and records, (ii) other
information concerning the Assets, business, properties and personnel of
Sellers, as Purchaser may reasonably request, and (iii) all personal of Sellers
identified by Purchaser. No information or knowledge obtained in any
investigation pursuant to this Section 8.4 shall affect or be deemed to modify
any representation or warranty contained herein, any conditions to the
obligations of the parties to consummate the transactions contemplated hereby in
accordance with the terms and provisions hereof or any rights or remedies of the
parties hereunder.

 

8.5     Cooperation with Financing. Upon request of Purchaser, Sellers shall
provide reasonable cooperation and assistance to Purchaser in connection with
the arrangement of the financing contemplated by the Term Sheet; provided, that
such requested cooperation and assistance does not unreasonably interfere with
the ongoing business of the Sellers.

 

8.6     Exclusivity. Subject to fiduciary obligations under applicable law as
advised in writing by counsel, the Sellers shall not, and each shall cause the
Sellers’ Affiliates, financial advisors and investment bankers not to, directly
or indirectly, through any officer, director, manager, employee, agent or
representative of any of them or otherwise, initiate, solicit or encourage
(including by way of furnishing non-public information or assistance), or enter
into negotiations of any type, directly or indirectly, or enter into a
confidentiality agreement, letter of intent or purchase agreement, merger
agreement, arrangement or amalgamation agreement or other similar agreement with
any Person other than Purchaser or its Affiliates with respect to the sale of
any shares of capital stock, securities or other equity interests of the
Sellers’, or a merger, arrangement, amalgamation, consolidation, business
combination, sale of all or any substantial portion of the assets of the
Sellers’, or the liquidation or similar extraordinary transaction with respect
to the Sellers’ or the Business. The Sellers’ shall promptly (and in any event
within 24 hours) notify Purchaser in writing of all relevant terms of: (a) any
bona fide proposal by a third party, including the identity of such third party,
to do any of the foregoing; and (b) any request from a third party for
non-public information, in either case which the Sellers’ or any of their
respective Affiliates or any of their respective officers, directors, managers,
partners, employees, investment bankers, financial advisors, attorneys,
accountants or other representatives may receive relating to any of such matters
and, if such proposal or request is in writing, the Sellers, shall promptly
deliver to Purchaser a copy of such proposal or request, as applicable.

 

18

--------------------------------------------------------------------------------

 

 

 

9.

Bankruptcy Court Approvals.

 

9.1     Promptly following the Effective Date (and in no event later than five
(5) days thereafter), Sellers shall file the Sale Motion and shall use
commercially reasonable efforts to obtain the Sale Order. Any material changes
to the form of the Sale Order must be approved by Purchaser and Sellers in their
respective sole discretion. Purchaser shall provide adequate assurance of future
performance (satisfactory to the Bankruptcy Court) to the counterparties to
Sellers’ Purchased Contracts.

 

9.2     Sellers shall consult in good faith with Purchaser and its
representatives concerning the Sale Order, any other Orders of the Bankruptcy
Court relating to the Contemplated Transactions, and the bankruptcy proceedings
in connection therewith. Sellers will provide Purchaser with a reasonable
opportunity to review and comment upon all motions, applications and supporting
papers relating to the transactions contemplated by this Agreement prepared by
Sellers prior to the filing thereof in the Chapter 11 Cases. All motions,
applications and supporting papers prepared by Sellers and relating to the
transactions contemplated by this Agreement (including forms of orders and
notices to interested parties) must be acceptable in form and substance to
Purchaser, in its reasonable discretion. Sellers shall give appropriate notice,
and provide appropriate opportunity for hearing, to all Persons entitled
thereto, of all motions, orders, hearings and other proceedings relating to this
Agreement and the transactions contemplated hereby and thereby and such
additional notice as ordered by the Bankruptcy Court. Sellers shall use
reasonable best efforts to secure entry of the Sale Order. Sellers shall use
reasonable best efforts to demonstrate to the Bankruptcy Court that they have
taken reasonable steps to obtain the highest, best or otherwise financially
superior offer possible for the Purchased Assets under the circumstances.
Sellers shall use their commercially reasonable efforts to secure expedited
resolution of any appeal, petition or motion for reconsideration, modification
amendment, vacation, stay rehearing or re-argument related to the Sale Order.
Sellers shall use commercially reasonable efforts to comply (or obtain an Order
from the Bankruptcy Court waiving compliance) with all requirements under the
applicable provisions of the Bankruptcy Code, the Bankruptcy Rules and the Local
Bankruptcy Rules in connection with obtaining approval of the Sale Order.
Sellers shall consult in good faith with Purchaser and its representatives
concerning the Sale Order, any other Orders of the Bankruptcy Court relating to
the transactions, and the bankruptcy proceedings in connection therewith, and
use commercially reasonable efforts to provide Purchaser with copies of
applications, pleadings, notices, proposed Orders and other documents relating
to such proceedings as soon as reasonably practicable but no later than one (1)
Business Day (to the extent reasonably practicable), prior to filing.

 

19

--------------------------------------------------------------------------------

 

 

9.3     Purchaser agrees that it will promptly take such actions as are
reasonably requested by Sellers to assist in obtaining entry of the Sale Order
and a finding of adequate assurance of future performance by Purchaser or
Designated Purchaser, as applicable, under the Purchased Contracts, including
furnishing affidavits or other documents or information for filing with the
Bankruptcy Court for the purposes, among others, of providing necessary
assurances of performance by Purchaser under this Agreement and demonstrating
that Purchaser is a “good faith” purchaser under section 363(m) of the
Bankruptcy Code; provided, however, in no event shall Purchaser or Sellers be
required to agree to any amendment of this Agreement.

 

9.4     Sellers further covenant and agree that, after the entry of the Sale
Order, the terms of any reorganization or liquidation plan it submits to the
Bankruptcy Court, or any other court for confirmation or sanction, shall not be
intended to (or reasonably likely to) supersede, abrogate, nullify or restrict
the terms of this Agreement in any material respect, or prevent the consummation
or performance of the transactions.

 

10.     Commercially Reasonable Efforts. Subject to the terms and conditions of
this Agreement:

 

10.1     During the period between the Effective Date and Closing, Sellers and
Purchaser shall (a) use their commercially reasonable efforts (i) to cause the
conditions in Section 4 to be satisfied, (ii) to deliver or cause to be
delivered at the Closing the items to be delivered by Sellers and Purchaser
pursuant to Section 3.2 and Section 3.3, respectively, and (iii) to take all
other actions to consummate the Contemplated Transactions, and (b) not take any
action that will have the effect of unreasonably delaying, impairing or impeding
the receipt of any authorizations, Consents, or Orders to be sought pursuant to
this Agreement.

 

10.2     From and after the Closing, and for no further consideration, Sellers
and Purchaser shall use commercially reasonable efforts to deliver or cause to
be delivered such additional documents and other papers and to take or cause to
be taken such further actions as may be necessary, proper or advisable to make
effective the Contemplated Transactions and to carry out the provisions hereof
including (a) transferring back to Sellers any Excluded Liability which was
inadvertently transferred, and (b) transferring to Purchaser any Purchased Asset
contemplated by this Agreement to be transferred to Purchaser and which was not
so transferred on the Closing Date; provided that nothing herein shall require
Sellers to execute any document or take any action that would (i) impose or
involve obligations or Liabilities on Sellers over and above those imposed on
Sellers by the other provisions of this Agreement, (ii) involve any cost or
expense (individually or in the aggregate) that is material in amount, or (iii)
include joining or otherwise becoming a party to any action or proceeding of any
kind.

 

10.3     From and after the Closing, Purchaser and Sellers shall reasonably
cooperate in the transition of the Purchased Assets from Sellers to Purchaser,
provided that neither Party shall be required to expend other than nominal
unreimbursed costs in providing such cooperation.

 

10.4     Within fifteen (15) days after the Closing Date, Sellers shall use
commercially reasonable efforts to take such corporate and other actions
necessary to change their company names to ones that are not similar to, or
confusing with, their current names, including any necessary filings required by
the law of the state of their respective organization, and shall promptly
thereafter provide Purchaser with written evidence of such name changes. Sellers
shall also file a motion with the Bankruptcy Court to change the captions of the
Chapter 11 Cases to reflect such name changes.

 

20

--------------------------------------------------------------------------------

 

 

 

11.

Conduct Pending Closing.

 

11.1     Except with the prior written consent of Purchaser, as otherwise
contemplated or permitted by this Agreement or as required by the Bankruptcy
Code, from the Effective Date until the Closing Date, Sellers shall operate the
Acquired Restaurants in the ordinary course of business (i.e., as such Acquired
Restaurants have been operated during the immediately preceding 6-month period),
comply with all Legal Requirements applicable to the operation of the Acquired
Restaurants and preserve its present business organization intact (in each of
the foregoing cases, taking into account Sellers’ status as
debtors-in-possession).

 

11.2     Sellers shall promptly inform Purchaser in writing of the occurrence or
non-occurrence of any event that, to Sellers’ Knowledge, could cause any
condition set forth in Section 4.3 not to be satisfied or the breach of any
covenant hereunder by Sellers.

 

11.3     Each Party agrees that it will not make any public announcement or
issue any press release or respond to any press inquiry with respect to this
Agreement or the Contemplated Transactions without the prior approval of the
other Party (which approval will not be unreasonably withheld), except as may be
required (i) by any applicable Legal Requirement, or (ii) to administer the
Chapter 11 Cases.

 

 

12.

[Intentionally Omitted.]

 

 

13.

Employee Matters.

 

13.1     As of the Closing Date, Purchaser shall have the right, but not the
obligation, to employ or engage as contractors any or all of the employees of
Sellers whose job function primarily relates to the Business (“Business
Employees”) as Purchaser determines. Any Business Employees actually employed by
Purchaser are referred to herein as “Transferred Employees.” The terms of
employment offered to any Business Employees shall be determined by Purchaser in
its sole discretion and shall be contingent upon the issuance of the Sale Order
by the Bankruptcy Court. Purchaser shall deliver a list of the Business
Employees it intends to hire no later than ten (10) calendar days prior to the
Closing Date. As of the Closing, the employment of all of the Transferred
Employees shall be terminated by Sellers; provided, however, Sellers shall be
permitted to retain such employees as they deem reasonably necessary to
administer or otherwise wind-down the Chapter 11 Cases.

 

13.2     Subject to Purchaser’s obligations under Section 2.3(g), Sellers will
pay, in the ordinary course of business payroll practices, all obligations owed
to the Transferred Employees through the day prior to the Closing Date for
salary, wage, bonus, paid time off, benefits, overtime, and other compensation
or other amounts payable to or with respect to Transferred Employees.
Notwithstanding the inclusion of any payroll taxes in the Assumed Liabilities,
Seller shall withhold and remit all applicable payroll taxes as required by law
on or prior to the Closing Date with respect to all employees of Sellers as of
such date to the extent such payments are due on or before the Closing Date.
Sellers will be solely liable for all workers’ compensation claims made by any
of the Transferred Employees based on events or circumstances first occurring
before the Closing Date.

 

21

--------------------------------------------------------------------------------

 

 

13.3     Beginning at 12:01 a.m. on the Closing Date, Purchaser will provide
employee benefit coverage for all Transferred Employees under new or existing
plans sponsored by Purchaser. Purchaser will provide credit under its new or
existing plans for all Transferred Employees’ compensated time-off that is due
from Sellers as of the Closing Date. Sellers will pay all other restaurant level
Business Employees that are not Transferred Employees the amount of their
compensated time-off that is due from Sellers as of the Closing Date, and
Purchaser will reimburse Sellers for such amounts on the Closing Date. Except
for such compensated time-off, Sellers will remain solely liable, and Purchaser
will not assume or otherwise have any Liabilities for, any contributions or
benefits due with respect to any period prior to the Closing Date under any of
Sellers’ employee benefit plans.

 

13.4     Sellers shall retain the Liability for vacation time, sick leave,
personal leave and other compensated time off accrued as of the Closing by
Business Employees who are neither Transferred Employees nor restaurant level
Business Employees (the obligations to whom are being expressly assumed by
Purchaser pursuant to Section 2.3(g)).

 

13.5     [Intentionally Omitted]

 

13.6     Sellers shall be solely liable for complying with the WARN Act and any
and all comparable state law obligations (and for any failures to so comply);
provided, however, that Purchaser shall be solely responsible for all
Liabilities relating to or arising in connection with any actual, constructive
or deemed termination of employment by Purchaser of any Transferred Employee
after the Closing Date.

 

 

14.

Termination.

 

14.1     Termination by Mutual Consent. This Agreement may be terminated at any
time prior to the Closing Date by mutual written agreement of the Parties.

 

14.2     Termination by Either Purchaser or Sellers and Automatic Termination In
Certain Circumstances. This Agreement may be terminated at any time prior to the
Closing Date by either Purchaser or Sellers if any Governmental Body shall have
issued an Order permanently restraining, enjoining or otherwise prohibiting the
consummation of the Contemplated Transactions and either (i) thirty (30) days
shall have elapsed from the issuance of such Order and such Order has not been
removed or vacated, or (ii) such Order shall have become final and
non-appealable. This Agreement shall terminate automatically and without the
need for any further action by Sellers and Purchaser upon a Diligence
Termination or a Financing Termination.

 

14.3     Termination by Sellers. This Agreement may be terminated at any time
prior to the Closing Date by Sellers as follows:

 

22

--------------------------------------------------------------------------------

 

 

(a)     if there has been a material breach by Purchaser of any of its
representations, warranties, covenants or agreements contained herein (provided
such breach would give rise to the failure of any of the conditions set forth in
Section 4.2 to be satisfied), and the failure of Purchaser to cure such breach
by the earlier of (i) the Outside Date and (ii) the date that is ten (10) days
following its receipt of the Seller Termination Notice; provided, however, that
(1) no Seller is in breach of any of its representations, warranties, covenants
or agreements contained here, (2) the Sellers notify Purchaser in writing (the
“Seller Termination Notice”) of Sellers intention to exercise its rights under
this Section 14.3(a) as a result of such breach, and (3) Sellers specify in the
Seller Termination Notice the representation, warranty, covenant or agreement
contained herein of which Purchaser is allegedly in breach. For the avoidance of
doubt, except as set forth in Section 4.3(e) and Section 4.3(f), the failure to
satisfy or waive any condition precedent of Purchaser specified in Section 4.3
shall not be considered a material breach by Purchaser of any of its
representations, warranties, covenants or agreements contained herein;

 

(b)     if any condition precedent of Sellers specified in Section 4.2 shall not
have been satisfied or waived and shall have become impossible to satisfy,
unless the failure of such condition to have been satisfied was caused primarily
by a material breach by Sellers;

 

(c)     if the Sale Order is not entered by the Bankruptcy Court by September
26, 2019; or

 

(d)     if the Closing Date shall not have occurred on or before 5:00 p.m.
Pacific time on the Outside Date, but only to the extent the Closing has not
occurred as of the Outside Date for reasons other than Sellers’ failure to meet
its obligations hereunder, including without limitation using all diligent and
commercially reasonable efforts to obtain approval of the Sale Order by the
dates set forth herein.

 

14.4     Termination by Purchaser. This Agreement may be terminated at any time
prior to the Closing Date by Purchaser as follows:

 

(a)     if the Sale Order is not entered by the Bankruptcy Court by September
26, 2019;

 

(b)     if there has been a material breach by a Seller, which breach such
Seller has failed to cure within ten (10) days following its receipt of written
notice thereof from Purchaser;

 

(c)     (1) if any condition precedent of Purchaser specified in Sections 4.1 or
4.3 shall not have been satisfied or waived or, in the reasonable judgment of
Purchaser, shall have become reasonably unlikely to be satisfied, unless the
failure of such condition to have been satisfied was caused primarily by a
material breach by Purchaser or (2) any time on or prior to the Diligence
Deadline, provided that Purchaser has not previously provided a Ready to Proceed
Notice, or (3) any time on or prior to the Financing Deadline, provided that
Purchaser has not previously provided a Financing Clearance Notice;

 

(d)     if the Bankruptcy Court enters any Order approving any Alternative
Transaction or confirming any Chapter 11 Plan involving any Alternative
Transaction;

 

23

--------------------------------------------------------------------------------

 

 

(e)     if the Closing Date shall not have occurred on or before 5:00 p.m.
Pacific time on the Outside Date, but only to the extent the Closing has not
occurred as of the Outside Date for reasons other than Purchaser’s failure to
meet its obligations hereunder;

 

(f)     if the Chapter 11 Case shall be dismissed or converted to cases under
Chapter 7 of the Bankruptcy Code, or if any trustee is appointed in the Chapter
11 Case; or

 

(g)     if for any reason (other than Purchaser’s failure to provide adequate
assurance of future performance sufficient to satisfy the relevant requirements
of Section 365 of the Bankruptcy Code or applicable nonbankruptcy law and
Section 365(c)(1) prohibits assignment without the counterparty’s consent)
Sellers are unable, or fail, to assume and assign to Purchaser at the Closing
all Purchased Contracts.

 

14.5     Effect of Termination. In the event of termination by either Sellers or
Purchaser of this Agreement pursuant to this Section 14, written notice thereof
shall as promptly as practicable be given to the other Parties and thereupon
this Agreement shall terminate and the Contemplated Transactions shall be
abandoned without further action by the Parties hereto. Upon termination of this
Agreement, (a) except as otherwise provided in this Agreement, this Agreement
shall cease to have any force or effect, (b) the Parties shall not have any
liability to each other, except for fraud occurring on or before the date of
such termination, and (c) the Parties under this Agreement shall cease to have
any further obligations under this Agreement except pursuant to Sections 2.2,
12, 14.5, 16.1 through 16.9, and 16.11 through 16.19 (as such obligations are
affected by any defined terms contained herein relating thereto), and (d) all
filings, applications and other submissions made pursuant to the Contemplated
Transactions shall, to the extent practicable, be withdrawn from the
Governmental Body or Person to which made. The Sellers’ right to terminate this
Agreement and receive the Deposit pursuant to Sections 2.2(c), 2.2(d) and 14.3
shall be deemed to be liquidated damages for any and all losses or damages
suffered or incurred by the Company or any other person in connection with this
Agreement, the financing contemplated by the Term Sheet, the transactions
contemplated hereby and thereby and shall be the sole and exclusive remedy of
the Sellers and its affiliates against the Purchaser, the Debt Financing
Sources, if any, and any of their respective former, current, or future general
or limited partners, stockholders, managers, members, directors, officers,
affiliates, employees, representatives or agents for any loss suffered as a
result of any breach of any covenant or agreement in this Agreement or the
failure of the transaction contemplated hereby to be consummated, in each case,
in any circumstance in which the Sellers are permitted to terminate this
Agreement and receive the Deposit pursuant to Sections 2.2 (c), 2.2(d) and 14.3,
and upon the Sellers’ receipt and acceptance of such amounts, none of Purchaser,
the Debt Financing Sources, if any, or any of their respective former, current,
or future general or limited partners, stockholders, managers, members,
directors, officers, affiliates, employees, representatives or agents shall have
any further liability or obligation relating to or arising out of this Agreement
or the transactions contemplated by this Agreement; provided, however, that if
this Agreement is terminated (x) by Sellers pursuant to Section 14.3(d) solely
by reason of Purchaser’s non-compliance therewith and in the absence of any
other termination rights and provisions in this Agreement (including, without
limitation, by reason of a Financing Termination), or (y) by Purchaser pursuant
to Section 14.4(e) solely by reason of Seller’s non-compliance therewith and in
the absence of any other termination rights and provisions in this Agreement
(including, without limitation, by reason of a Financing Termination), then the
terminating Party retains its right to pursue any available remedies at law
against the other Party, which remedies survive the termination unimpaired.

 

24

--------------------------------------------------------------------------------

 

 

14.6     Notification of Certain Events. Sellers shall give written notice to
Purchaser promptly upon becoming aware of any occurrence, or failure to occur,
of any event, which occurrence or failure to occur has caused or could
reasonably be expected to cause any condition to the obligations of Purchaser to
effect the Contemplated Transactions not to be satisfied. If Sellers give
Purchaser a written notice pursuant to this Section 14.6 then Purchaser shall be
permitted to terminate this Agreement pursuant to Section 14.4.

 

 

15.

Post-Closing Matters.

 

15.1     Further Conveyances and Assumptions.

 

(a)     From time to time following the Closing, Sellers shall make available to
Purchaser such data in personnel records of Transferred Employees as is
reasonably necessary for Purchaser to transition such employees into Purchaser’s
records.

 

(b)     From time to time following the Closing, Sellers and Purchaser shall,
and shall cause their respective Affiliates to, execute, acknowledge and deliver
all such further conveyances, notices, assumptions, releases and acquaintances
and such other instruments, and shall take such further actions, as may be
reasonably necessary or appropriate to assure fully to Purchaser and its
respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be conveyed to
Purchaser under this Agreement and to assure fully to each of Sellers and its
successors and assigns, the assumption of the liabilities and obligations
intended to be assumed by Purchaser under this Agreement, and to otherwise make
effective the Contemplated Transactions. For the avoidance of all doubt, nothing
herein shall require Sellers to execute any document or take any action that
would (i) impose or involve obligations or Liabilities on Sellers over and above
those imposed on Sellers by the other provisions of this Agreement, (ii) involve
any cost or expense (individually or in the aggregate) that is material in
amount, or (iii) include joining or otherwise becoming a party to any action or
proceeding of any kind.

 

15.2     Reasonable Access to Records and Certain Personnel. For a period of one
(1) year following the Closing, (i) the Purchaser shall permit Sellers’ counsel
and other professionals and counsel for any successor to Sellers and their
respective professionals (collectively, “Permitted Access Parties”) reasonable
access to the financial and other books and records relating to the Purchased
Assets or the Business, which access shall include the right of such Permitted
Access Parties to copy, at such Permitted Access Parties’ expense, such
documents and records as they may request to the extent necessary to permit
Sellers to determine any matter relating to its rights and obligations hereunder
or to any period ending on or before the Closing Date (for example, for purposes
of any Tax or accounting audit or any claim or litigation matter, but not for
any dispute or claim between Purchaser and Seller in connection with this
Agreement, the related Documents or otherwise), for periods prior to the Closing
and shall preserve such books and records until the later of (a) such period as
shall be consistent with Purchaser’s records retention policy in effect from
time to time, (b) the retention period required by applicable Law, (c) the
conclusion of all bankruptcy proceedings relating to the Chapter 11 Cases or
(d) in the case of books and records relating to Taxes, the expiration of the
statute of limitations applicable to such Taxes, and (ii) upon 3 Business Days
advance written notice to Purchaser, Purchaser shall provide the Permitted
Access Parties (at no cost to the Permitted Access Parties) with reasonable
access during regular business hours to complete their post-Closing activities
(including, without limitation, preparation of Tax Returns), provided that such
access does not unreasonably interfere with the Purchaser’s business operations.

 

25

--------------------------------------------------------------------------------

 

 

 

16.

Miscellaneous.

 

16.1     Attorneys’ Fees. In the event that any Party hereto brings an action or
other proceeding to enforce or interpret the terms and provisions of this
Agreement, each Party in that action or proceeding shall bear its own attorneys’
fees, costs and expenses (including, without limitation, all court costs and
reasonable attorneys’ fees).

 

16.2     Notices. Unless otherwise provided herein, any notice, tender, or
delivery to be given hereunder by any Party to the others shall be deemed
effected upon personal delivery in writing, one Business Day after being
dispatched by reputable overnight courier (e.g., FedEx), postage prepaid, or in
the case of delivery by facsimile, as of the date of facsimile transmission
(with answer back confirmation of such transmission), or in the case of delivery
by email, as of the date of the email transmission (with read-receipt enabled).
Notices shall be addressed as set forth below, but each Party may change its
address by written notice in accordance with this Section 16.2.

 

To Seller(s):          Kona Grill, Inc.

15059 North Scottsdale Road, Suite 300

Scottsdale

AZ 85254

Facsimile: (844) 272 6842

Attn:   Christopher Wells, CRO

Email: CWells@alvarezandmarsal.com

 

With a copy to (which shall not constitute notice):

 

Pachulski Stang Ziehl & Jones LLP

150 California Street, 15th Floor

San Francisco, CA 94111

Attn:      Jeremy V. Richards and John W. Lucas

Email:    jlucas@pszjlaw.com

jrichards@pszjlaw.com

Facsimile: (302) 652-4400

 

 

To Purchaser:        Kona Grill Acquisition, LLC

c/o The One Group

1624 Market St. STE. 311

Denver, CO 80202

Attn: Emanuel Hilario and Tyler Loy

Email: ehilario@togrp.com; tloy@togrp.com

 

26

--------------------------------------------------------------------------------

 

 

With a copy to (which shall not constitute notice):

 

Foley Hoag LLP

1301 Avenue of the Americas

New York, NY 10019 

Attn: Alison Bauer, Esq.

Email: abauer@foleyhoag.com

 

16.3     Entire Agreement. This Agreement, the Sale Order and the documents,
certificates and instruments to be executed and or delivered pursuant hereto and
thereto contain the entire agreement among the Parties relating to the sale of
the Purchased Assets. Any oral representations or modifications concerning this
Agreement or any such other document shall be of no force and effect excepting a
subsequent modification in writing, signed by the Party to be charged.

 

16.4     Modification. This Agreement may be modified, amended or supplemented
only by a written instrument duly executed by all the Parties hereto which
expressly indicates the intention to modify, amend or supplement this Agreement.

 

16.5     Severability. Should any term, provision or paragraph of this Agreement
be determined to be illegal or void or of no force and effect, the balance of
the Agreement shall survive.

 

16.6     Captions. All captions, Section titles and headings contained in this
Agreement are for convenience of reference only and shall be without substantive
meaning or context of any kind whatsoever and shall not be construed to limit or
extend the terms or conditions of this Agreement.

 

16.7     Waiver. No waiver of any of the provisions of this Agreement shall be
deemed, or shall constitute, a waiver of other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the Party making the waiver; provided,
however, that the Consent of a Party to the Closing shall constitute a waiver by
such Party of any condition precedent to Closing not satisfied as of the Closing
Date.

 

16.8     Payment of Fees and Expenses. Except as provided in Sections 12 and
16.1 above, each Party to this Agreement shall be responsible for, and shall
pay, all of its own fees and expenses, including those of its counsel, incurred
in the negotiation, preparation and consummation of the Agreement and the
Contemplated Transactions.

 

16.9     Survival. The respective representations and warranties of Purchaser
and Sellers under this Agreement shall lapse and cease to be of any further
force or effect effective upon the Closing. Except as provided in the
immediately preceding sentence, the covenants and agreements of Sellers and
Purchaser herein, or in any certificates or other documents delivered prior to
or at the Closing, shall not be deemed waived or otherwise affected by the
Closing.

 

27

--------------------------------------------------------------------------------

 

 

16.10     Assignments. This Agreement shall not be assigned by Sellers or
Purchaser without the prior written consent of the other(s), which consent
Purchaser or Sellers may grant or withhold in their respective sole and absolute
discretion; provided, however, that Purchaser may assign or otherwise transfer
any or all of its rights and interests hereunder to one or more affiliates,
wholly owned subsidiaries, successors by consolidation, merger or operation of
law, purchasers of all or substantially all of the Purchaser’s assets or
business or lenders of Purchaser as collateral (subject, in all instances to
Purchaser’s obligations under Section 8.2 hereof) No assignment by any Party
hereunder shall be deemed to in any way limit the assignor’s liability or
obligations hereunder.

 

16.11     Binding Effect. This Agreement shall bind and inure to the benefit of
the respective heirs, personal representatives, successors, and permitted
assigns of the Parties hereto.

 

16.12     Applicable Law. This Agreement shall be governed by and construed in
accordance with the Bankruptcy Code and to the extent not inconsistent with the
Bankruptcy Code, the law of the State of Delaware applicable to contracts made
and performed in such State.

 

16.13     Construction. In the interpretation and construction of this
Agreement, the Parties acknowledge that the terms hereof reflect extensive
negotiations between the Parties and that this Agreement shall not be deemed,
for the purpose of construction and interpretation, drafted by either Party
hereto.

 

16.14     CONSENT TO JURISDICTION. THE PARTIES AGREE THAT THE BANKRUPTCY COURT
SHALL BE THE EXCLUSIVE FORUM FOR ENFORCEMENT OF THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS AND (ONLY FOR THE LIMITED PURPOSE OF SUCH ENFORCEMENT)
SUBMIT TO THE JURISDICTION THEREOF; PROVIDED THAT IF THE BANKRUPTCY COURT
DETERMINES THAT IT DOES NOT HAVE SUBJECT MATTER JURISDICTION OVER ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THEN EACH PARTY (A)
AGREES THAT ALL SUCH ACTIONS OR PROCEEDINGS SHALL BE HEARD AND DETERMINED IN A
FEDERAL COURT OF THE UNITED STATES SITTING IN THE CITY OF NEW YORK, NEW YORK,
(B) IRREVOCABLY SUBMITS TO THE JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION OR
PROCEEDING, (C) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN
SUCH COURTS AND WAIVES ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE
TO THE VENUE OR JURISDICTION OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT, AND (D) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY
AT ITS ADDRESS AS PROVIDED IN SECTION 16.2 (PROVIDED THAT NOTHING HEREIN SHALL
AFFECT THE RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY
NEW YORK LAW).

 

16.15     Counterparts. This Agreement may be signed in counterparts. The
Parties further agree that this Agreement may be executed by the exchange of
facsimile or electronic pdf signature pages provided that by doing so the
Parties agree to undertake to provide original signatures as soon thereafter as
reasonable in the circumstances.

 

28

--------------------------------------------------------------------------------

 

 

16.16     Non-Recourse. No past, present or future stockholder, director,
officer, employee, or incorporator of Sellers or Purchaser shall have any
liability for any obligation or Liability of Sellers or Purchaser, as the case
may be, under this Agreement or for any claim, counter-claim, cause of action or
demand based on, in respect of, or by reason of, the Contemplated Transactions,
except for any claim against any Person based on the fraud or gross negligence
of such Person in connection with any representations of Sellers or Purchaser
hereunder, as the case may be.

 

16.17     Time is of the Essence. Time is of the essence in this Agreement, and
all of the terms, covenants and conditions hereof.

 

16.18     Interpretation and Rules of Construction. In this Agreement, except to
the extent that the context otherwise requires:

 

(a)     when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or an
Exhibit or a Schedule to, this Agreement unless otherwise indicated;

 

(b)     the headings and captions used in this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;

 

(c)     whenever the words “include,” “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 

(d)     the words “hereof,” “herein” and “hereunder” and works of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(e)     all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

(f)     the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(g)     any law defined or referred to herein or in any agreement or instrument
that is referred to herein means such law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor laws;

 

(h)     references to a person are also to its permitted successors and assigns;
and

 

(i)     the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.

 

29

--------------------------------------------------------------------------------

 

 

16.19     Third Party Beneficiaries. This Agreement is intended to be solely for
the benefit of the Parties hereto and is not intended to confer, and shall not
be deemed to confer, any benefits upon, or create any rights in or in favor of,
any Person other than the Parties hereto, and their respective permitted
assigns.

 

17.     Definitions. In addition to the other terms defined elsewhere in this
Agreement, for the purposes of same, the following words and terms shall have
the meaning set forth below (such meanings being equally applicable to both the
singular and plural form of the terms defined). The exhibits and schedules
referenced in this Section 17 and throughout the Agreement are deemed to be part
of the Agreement and are incorporated herein by reference.

 

“Acquired Restaurant” means those restaurants which are operated at the premises
leased pursuant to a Restaurant Lease.

 

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, the first-mentioned Person. For purposes of this definition, “control,”
when used with respect to any specified Person, means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through ownership of voting securities or by contract or
otherwise, and the terms “controlling” and “controlled by” have meanings
correlative to the foregoing.

 

“Agreement” shall have the meaning provided for in the preamble.

 

“Allocation Schedule” shall have the meaning provided for under Section 2.7.

 

“Alternative Transaction” means any agreement or transaction involving the sale
(in a single transaction or a series of transactions) of all or substantially
all of the Purchased Assets, or the issuance or sale (in a single transaction or
a series of transactions) of all or substantially all of the equity interests of
Sellers or any of their successors to any Person other than Purchaser or a
designee of Purchaser.

 

“Apportionment Amount” shall have the meaning provided for under Section 2.7.

 

“Assignment of Copyrights” shall have the meaning provided for under Section
3.2(l).

 

“Assignment of Domain Names” shall have the meaning provided for under Section
3.2(m).

 

“Assignment of Intangible Property Assets” shall have the meaning provided for
under Section 3.2(d).

 

“Assignment of Other Contracts” shall have the meaning provided for under
Section 3.2(c).

 

“Assignment of Patents” shall have the meaning provided for under Section
3.2(j).

 

“Assignment of Restaurant Leases” shall have the meaning provided for under
Section 3.2(b).

 

“Assignment of Trademarks” shall have the meaning provided for under Section
3.2(k).

 

“Assumed Liabilities” shall have the meaning provided for under Section 2.3.

 

“Assumption of Liabilities Agreement” shall have the meaning provided for under
Section 3.3(i).

 

30

--------------------------------------------------------------------------------

 

 

“Avoidance Action” means all preference or avoidance claims and actions of
Sellers, including, without limitation, any such claims and actions arising
under Sections 544, 547, 548, 549, and 550 of the Bankruptcy Code and any other
affirmative Claim of Sellers against third parties, including, without
limitation, any Claims arising under non-bankruptcy law.

 

“Bankruptcy Code” shall have the meaning provided for under Recital B.

 

“Bankruptcy Court” shall have the meaning provided for under Recital B.

 

“Bill of Sale” shall have the meaning provided for under Section 3.2(d).

 

“Business” shall have the meaning provided for under Recital A.

 

“Business Day” means any day other than a Saturday or Sunday or a legal holiday
on which banks in California are closed.

 

“Business Employees” shall have the meaning provided for under Section 13.1.

 

“Business Permit” means any business permit, license, certificate of occupancy,
registration, certificate of public convenience and necessity, approval,
easement, authorization or operating right issued or granted by any Governmental
Body having jurisdiction over the Business.

 

“Cash Purchase Price” shall have the meaning provided for under Section 3.3(c).

 

“Chapter 11 Cases” shall have the meaning provided for under Recital B.

 

“Claim” means any claim, cause of action, right of recovery, right of set-off,
and right of recoupment of every kind and nature including but not limited to
prepayments, warranties, guarantees, refunds, reimbursements.

 

“Closing” shall have the meaning provided for under Section 3.1.

 

“Closing Date” shall have the meaning provided for under Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consent” means any consent, approval, authorization, affirmative vote, waiver,
agreement or license by, or report or notice to, any Person.

 

“Contemplated Transactions” shall have the meaning provided for under Recital C.

 

“Contract” means any executory contract or unexpired lease within the meaning of
the Bankruptcy Code.

 

“Copyright” means all copyrightable works, and all United States and foreign
registered copyrights and applications, registrations and renewals therefor, and
any past, present or future claims or causes of actions arising out of or
related to any infringement or misappropriation of any of the foregoing.

 

“Cure Costs” means the amounts required to be paid as cure amounts under Section
365 of the Bankruptcy Code so that Sellers may sell, assume and assign the
Purchased Contracts to Purchaser, as set forth on Schedule 1.3(b) hereto.

 

“Customer Data” means all customer data, information, analysis and modelling
derived from customer purchase and transaction files and branded loyalty
promotion programs and other similar information related to customer purchases
and transactions, including personal information (such as name, address,
telephone number, e-mail address, website and any other database information),
customer consents and opt-in/opt-outs, customer lifetime value, predictive
modeling scores and models used, loyalty information and data, offers, coupons
and discount information and data, and customer transaction history (excluding
from the foregoing any credit card numbers or related customer payment source,
social security numbers, or other information to the extent prohibited by Law
for transfer hereunder) relating to customers of, or collected through or used
in the operation of the Business.

 

31

--------------------------------------------------------------------------------

 

 

“Debt Financing Sources” shall have the meaning provided for under Section 6.4.

 

“Diligence Deadline” shall have the meaning provided for under Section 4.3(e).

 

“Diligence Termination” shall have the meaning provided for under Section
4.3(e).

 

“Deposit” shall have the meaning provided for under Section 2.1(b).

 

“Documents” shall have the meaning provided for under Section 1.1(i).

 

“Domain Name” means the internet domain names owned by Sellers, and all
registrations, applications and renewals related to the foregoing.

 

“Effective Date” shall have the meaning provided for in the preamble.

 

“Encumbrance” means any claim, lien, pledge, option, charge, easement, Tax
assessment, security interest, deed of trust, mortgage, right-of-way,
encroachment, building or use restriction, conditional sales agreement,
encumbrance or other right of third parties of any sort whatsoever, whether
voluntarily incurred or arising by operation of law, and includes any agreement
to give any of the foregoing in the future, and any contingent sale or other
title retention agreement or lease in the nature thereof.

 

“Entity” means any corporation (including any nonprofit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, cooperative, foundation, society, political party, union, company
(including any limited liability company or joint stock company), firm or other
enterprise, association, organization or entity.

 

“Environmental Laws” means any federal, state, provincial, local, foreign,
international or multinational constitution, statute, law, ordinance,
regulation, rule, code, Order, principle of common law, or decree enacted,
promulgated, issued, enforced or entered by any Governmental Body, or court of
competent jurisdiction, or other requirement or rule of law relating to
pollution, storage, transport, release of, contamination by, or exposure to
Hazardous Materials, or protection of the environment, natural resources, human
safety, or human health (to the extent related to exposure to Hazardous
Materials).

 

“Escrow” shall have the meaning provided for under Section 2.1(b).

 

“Escrow Holder” shall have the meaning provided for under Section 2.1(b).

 

“Excluded Assets” shall have the meaning provided for under Section 1.2.

 

“Excluded Contract” means any Sellers’ Contract that is not a Purchased
Contract.

 

“Excluded Liability” shall have the meaning provided for under Section 2.4.

 

“Excluded Petty Cash” means, collectively, any petty cash of Sellers (i) on the
premises of any of the Acquired Restaurants in excess of $4,000, and (ii) on any
premises or at any location that is not an Acquired Restaurant.

 

32

--------------------------------------------------------------------------------

 

 

“Final Apportionment Amount” shall have the meaning provided for under Section
2.7.

 

“Financing Clearance Notice” shall have the meaning provided for under Section
4.3(f).

 

“Financing Deadline” shall have the meaning provided for under Section 4.3(f).

 

“Financing Termination” shall have the meaning provided for under Section
4.3(f).

 

“Franchise Agreements” means (i) that certain International Development
Agreement Between Ras Al Khaimah Hospitalityu Group (Hakaya Collection) LLC and
Kona Grill Inc. dated April 5, 2016, as amended and (ii) that certain
International Franchise Agreement Canada between Ontario Limited and Kona Grill,
Inc. dated April 11, 2017.

 

“Furniture and Equipment” means, to the extent located at, forming part of, or
used primarily in connection with an Acquired Restaurant, all fixtures and other
Leasehold Improvements, counters, POS systems, hoods, washers, disposal systems,
ovens, grills, friers, refrigeration units, artwork, racks, stands, displays,
counters, desks, chairs, tables, dispensers, and other furniture and
furnishings, hardware, vehicles, tools, small ware, and other equipment
(copiers, fax machines, telephone lines and numbers, computers, printers, and
other telecommunication equipment), and miscellaneous office and store supplies
and other items of tangible personal property owned or used by Sellers in the
conduct of the Business. As used herein, the “Furniture and Equipment” does not
include any tangible property held by Sellers pursuant to a Contract where
Purchaser does not assume at the Closing the underlying Contract relating to
such property but, notwithstanding the foregoing, shall include those tangible
assets located at Sellers’ Headquarters Premises which are described on Schedule
17 (FFE) attached hereto.

 

“Gift Certificates” means any gift certificates, gift cards, or food/beverage
credits that are issued by Seller and required to be honored by Sellers in the
ordinary course of business prior to the Closing Date.

 

“Good Funds” means immediately available, good funds of the United States of
America.

 

“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, local, municipal, foreign or other government; (c)
governmental or quasi-governmental authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, board, instrumentality, officer, official, representative,
organization, unit, body or Entity and any court or other tribunal); (d)
multinational organization or body; or (e) individual, Entity or body
exercising, or entitled to exercise, any executive, legislative, judicial,
administrative, regulatory, police, military or taxing authority or power of any
nature.

 

“Hazardous Material” means any material, substance or waste defined, listed or
regulated as a “contaminant” or “pollutant” or as “hazardous” or “toxic” (or
words of similar meaning or intent) under any applicable Environmental Law,
including materials exhibiting the characteristics of ignitability, corrosivity,
reactivity or toxicity, as such terms are defined in connection with hazardous
materials, hazardous wastes or hazardous or toxic substances in any applicable
Environmental Law and including asbestos, petroleum and petroleum breakdown
constituents and polychlorinated biphenyls.

 

“Headquarters Premises” means and refers to the premises commonly known as 15059
North Scottsdale Road, Suite 300, Scottsdale, Arizona.

 

33

--------------------------------------------------------------------------------

 

 

“Indebtedness” shall mean and include (i) all obligations for borrowed money,
(ii) all obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) all obligations to pay the deferred purchase price of
property or services (other than accounts payable and accrued expenses), (iv)
all obligations with respect to capital leases, (v) all obligations created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person, (vi) all non-contingent
reimbursement and other payment obligations in respect of letters of credit and
similar surety instruments (including construction performance bonds, but not
contingent obligations in respect of letters of credit and similar surety
instruments (including construction performance bonds)), and (vii) all guaranty
obligations with respect to the types of obligations listed in clauses (i)
through (vi) above.

 

“Intangible Property Assets” means any Intellectual Property Assets or Other
Intangible Property Assets owned or held by Sellers. As used in this Agreement,
“Intangible Property Assets” shall in all events exclude: (i) any materials
containing information about employees (other than Transferred Employees), to
the extent disclosure of which is prohibited under applicable law, and (ii) any
software or other item of intangible property held by Sellers pursuant to a
license or other Contract where Purchaser does not assume the underlying
Contract relating to such software or item of intangible personal property at
the Closing.

 

“Intellectual Property Assets” means any and all worldwide rights in an to all
intellectual property rights or assets or other proprietary rights of Sellers of
every kind throughout the world, both domestic and foreign (whether arising
under statutory or common law, contract or otherwise), which, in each case, are
related to the Business, including (i) all inventions , discoveries, processes,
designs, tools, molds, techniques, developments and related improvements whether
or not patentable, (ii) Patents, (iii) Trademarks, (iv) Trademark Rights, (v)
Copyrights, (vi) Domain Names, (vii) Technology, (viii) Recipes, (ix) trade
secrets and (x) social media accounts as well as all content, graphics,
literary, audiovisual and artistic works displayed on the Domain Names websites
and social media sites and all copyrights and waivers of moral rights therein,
including the right to sue and collect for past infringement of copyrights.

 

“Inventory” means all food, all supplies, goods, finished goods, materials, raw
materials, work in process, perishable inventory and stock in trade owned by any
Seller, whether or not prepaid, and wherever located, held or owned, including
all fresh and frozen foodstuffs, alcoholic beverages, non-alcoholic beverages,
disposable paper goods (such as napkins and paper towels), soaps and detergents,
condiments, retail merchandise, replacement and spare parts and fuels and other
similar items owned and held by Sellers or used in connection with the Acquired
Restaurants, wherever located.

 

“Keen-Summit Agreement” means that certain Retention Agreement dated as of April
23, 2019, by and among Keen-Summit Capital Partners LLC and Kona Grill Inc.

 

“Large Party Deposit” means any cash deposit, prepayment, down-payment, or
reservation fee made to Sellers in connection with a Large Party Reservation.

 

“Large Party Reservation” means a reservation for space, food, beverage, and
associated service for any party larger than 12 people at any Acquired
Restaurant made with the payment of a Large Party Deposit for a date and time
after the Closing Date including, for example, a large family party or
gathering, a corporate party or function, or a similar group function planned in
advance.

 

34

--------------------------------------------------------------------------------

 

 

“Leasehold Improvements” means any leasehold improvements or appurtenances to
such improvements (including, without limitation, buildings, structures, storage
areas, driveways, walkways, planters, landscaping and parking areas).

 

“Legal Requirement” means any applicable federal, state, local, municipal,
foreign or other law, statute, legislation, constitution, principle of common
law, resolution, ordinance, code, edict, proclamation, treaty, convention, rule,
regulation, directive, pronouncement, requirement, notice requirement,
guideline, Order, specification, determination, opinion or interpretation
issued, enacted, adopted, passed, approved, promulgated, made, implemented or
otherwise put into effect by or under the authority of any Governmental Body.

 

“Lender” shall have the meaning set forth in Section 6.4.

 

“Liability” means any direct or indirect liability, Indebtedness, obligation,
commitment, expense, claim, deficiency, guaranty or endorsement of any type
whatsoever, whether accrued or unaccrued, absolute or contingent, matured or
unmatured, liquidated or unliquidated, known or unknown, asserted or unasserted,
due or to become due.

 

“Liquor License” means all liquor licenses (including, without limitation, beer
and wine licenses) held or used by a Seller in the operation of the Business.

 

“Liquor License Approval” shall have the meaning provided for under Section 8.1.

 

“Management Agreement” means the agreement substantially in the form attached as
Exhibit E.

 

“Order” means any judgment, decision, consent decree, injunction, ruling or
order of any Governmental Body that is binding on any Person or its property
under applicable law.

 

“Other Contract” means any Sellers’ Contract other than the Restaurant Leases.

 

“Other Intangible Property Assets” means all intangible personal property (other
than the Intellectual Property Assets) owned or held by Sellers, including,
without limitation, (i) the books and records pertaining to the Business whether
digital or physical; (ii) proprietary information relating to the Business,
including but not limited to catalogues, Customer Data, customer lists and other
customer data bases, correspondence with present or prospective customers and
suppliers, advertising materials, software programs, and telephone numbers
identified with the Business; and (iii) all goodwill of the Business.

 

“Other Lease” means any Sellers’ Contract that is a lease other than a
Restaurant Lease.

 

“Outside Date” means October 11, 2019.

 

“Parties” shall have the meaning provided for in the preamble.

 

“Patent” means the United States and foreign patents and patent applications
owned by Sellers, including any continuations, divisionals, continuations in
part, or reissues of patent applications and patents issuing thereon and any
past, present or future claims or causes of action arising out of or related to
any infringement or misappropriation of any of the foregoing.

 

“Permitted Access Parties” shall have the meaning provided for under Section
15.2.

 

“Person” means an individual, Entity or Governmental Body.

 

“Petition” means the petition that commenced the Chapter 11 Cases.

 

35

--------------------------------------------------------------------------------

 

 

“Petition Date” means the date of the filing of the Petition with the Bankruptcy
Court.

 

“Previously Omitted Contract” shall have the meaning provided for under Section
2.6(b)(i).

 

“Previously Omitted Contract Designation” shall have the meaning provided for
under Section 2.6(b)(i).

 

“Previously Omitted Contract Notice” shall have the meaning provided for under
Section 2.6(b)(ii).

 

“Purchase Price” shall have the meaning provided for under Section 2.1.

 

“Purchased Assets” shall have the meaning provided for under Section 1.1.

 

“Purchased Contract” is defined in Section 1.1(f) hereof.

 

“Purchaser” shall have the meaning provided for in the preamble.

 

“Ready to Proceed Notice” shall have the meaning provided for in Section 4.3(e).

 

“Receivables” means all accounts receivable (whether current or non-current) of
the Business attributable to the operation of the Acquired Restaurants as of the
Closing, even if such accounts receivable become due and payable after the
Closing, and all causes of action specifically pertaining to the collection of
the foregoing.

 

“Recipes” means all of Sellers’ recipes, methods, procedures, cooking/
preparation/mixing publications, guidelines, or standards, knowhow, ingredient
lists, menus, price lists, nutritional, health, or dietary information,
publications, or disclosures, and promotional or informational materials, in
each case whether related to food, beverages (whether alcoholic or
non-alcoholic), or otherwise (in each case, written or oral or in any other form
whatsoever).

 

“Restaurant Lease” means any real property lease set forth on Schedule 1.1(f) by
any of Sellers under which a Restaurant is the leased premises, together with
all rights and interests of Sellers relating thereto, whether held directly by
Sellers or indirectly through an agent or nominee (including but not limited to
all security deposits, purchase options, renewal options, rights of first
refusal, reconveyance rights and expansion rights, if any, fixtures, systems,
equipment and items of personal property of Sellers attached or appurtenant
thereto, all Leasehold Improvements thereon or forming a part thereof and all
easements, licenses, rights and appurtenances thereto and associated with such
Restaurant Lease).

 

“Restaurant Petty Cash” shall mean petty cash of Sellers on the premises of any
Acquired Restaurant, other than Excluded Petty Cash.

 

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the Contemplated Transactions.

 

“Sale Motion” means the motion of Sellers to be filed with the Bankruptcy Court
seeking entry of the Sale Order, in form and substance approved by Purchaser.

 

“Sale Order” means an Order of the Bankruptcy Court, in form and substance
approved by Purchaser (such approval not to be unreasonably withheld or
conditioned so long as the Order is not inconsistent with, and does not limit
the rights of Purchaser under, this Agreement), pursuant to, inter alia,
Sections 105, 363 and 365 of the Bankruptcy Code authorizing and approving,
inter alia, the sale of the Purchased Assets to Purchaser on the terms and
conditions set forth herein, free and clear of all encumbrances and the
assumption by the applicable Seller and assignment to Purchaser of the Purchased
Contracts, and containing a finding that Purchaser has acted in “good faith”
within the meaning of Section 363(m) of the Bankruptcy Code.

 

36

--------------------------------------------------------------------------------

 

 

“Sellers” shall have the meaning provided for in the preamble.

 

“Sellers’ Contract” means any Contract (a) to which any of Sellers is a party or
by which any of Sellers is bound and (b) that is related to the Business.

 

“Sellers’ Knowledge” means the actual knowledge of any of the Chief Executive
Officer and Chief Restructuring Officer, and such knowledge as would be obtained
following the exercise of reasonable inquiry by such Persons.

 

“Standard Exceptions to Enforceability” means any bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws (whether
statutory, regulatory or decisional), now or hereafter in effect, relating to or
affecting the rights of creditors generally or by equitable principles
(regardless of whether considered in a proceeding at law or in equity).

 

“Subsidiary” means, with respect to any Person, (a) any corporation of which at
least 50% of the securities or interests having, by their terms, ordinary voting
power to elect members of the board of directors, or other persons performing
similar functions with respect to such corporation, is held, directly or
indirectly by such Person and (b) any partnership or limited liability company
of which (i) such Person is a general partner or managing member or (ii) such
Person possesses a 50% or greater interest in the total capitalization or total
income of such partnership or limited liability company.

 

“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not.

 

“Tax Return” means any return, declaration, report, claim for refund, transfer
pricing report or information return or statement relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Technology” means, collectively, all designs, formulae, algorithms, procedures,
methods, techniques, know how, research and development, technical data,
programs, subroutines, tools, materials, specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing, in any form whether
or not specifically listed herein, and all related technology.

 

“Term Sheet” shall have the meaning provided for in Section 6.4.

 

“Trademarks” means all trademarks (whether registered, unregistered, or pending)
registrations and applications for trademark registration owned by Sellers,
together with the goodwill associated with any of the foregoing, all
applications, registrations and renewals thereof, historical trademark files,
trade dress, service marks, service names, trade names, brand names, product
names, logos, distinguishing guises and indicia, domain names, internet rights
(including IP Addresses and AS numbers), social media addresses and accounts,
corporate names, fictitious names, other names, symbols (including business
symbols), slogans, translations of any of the foregoing and any foreign or
international equivalent of any of the foregoing and all goodwill associated
therewith and (to the extent transferable by Law) any applications and/or
registrations in connection with the foregoing, all advertising and marketing
collateral including any of the foregoing, and any past, present or future
claims or causes of action arising out of or related to any infringement or
misappropriation of any of the foregoing.

 

37

--------------------------------------------------------------------------------

 

 

“Trademark Rights” means all common law rights in the United States and any
foreign jurisdiction in any trade names, corporate names, logos, slogans,
designs, trade dress, and unregistered trademarks and service marks owned by
Sellers, together with all translations, adaptations, derivations and
combinations thereof, and the goodwill associated with any of the foregoing.

 

“Transfer Taxes” shall have the meaning provided for under Section 3.4.

 

“Transferred Employee” shall have the meaning provided for under Section 13.1.

 

“Utilities” shall have the meaning provided for under Section 2.7.

 

“WARN Act” means the United States Worker Adjustment and Retraining Notification
Act, and the rules and regulations promulgated thereunder, or any formulation of
similar rights arising under applicable state law.

 

 

 

[Signature Pages Follow;
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

38

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Purchaser and Sellers have executed this Agreement as of the
day and year first above written.

 

 

PURCHASER:

 

        Kona Grill Acquisition, LLC, a Delaware limited liability company      
    By: The One Group Hospitality, Inc., its manager  

 

 

 

 

 

By:

/s/ Emmanuel P. N. Hilario

 

 

Name:

Emmanuel P. N. Hilario

 

  Its: President and CEO                     SELLERS:           Kona Grill,
Inc., a Delaware corporation                     By: /s/ Christopher Wells    
Name: Christopher Wells     Its: Chief Restructuring Officer                    
Kona Restaurant Holdings, Inc., a Delaware corporation                     By:
/s/ Christopher Wells     Name: Christopher Wells     Its: Chief Restructuring
Officer                     Kona Sushi, Inc., an Arizona corporation            
        By: /s/ Christopher Wells     Name: Christopher Wells  

 

Its: 

Chief Restructuring Officer

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------

 

 

 

Kona Macadamia, Inc., a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Wells

 

 

Name: 

Christopher Wells 

 

 

Its: 

Chief Restructuring Officer 

 

                  Kona Texas Restaurants, Inc., a Texas corporation            
        By: /s/ Christopher Wells     Name: Christopher Wells     Its: Chief
Restructuring Officer                     Kona Baltimore, Inc., a Delaware
corporation                     By: /s/ Christopher Wells     Name: Christopher
Wells     Its: Chief Restructuring Officer                     Kona Grill
International Holdings, Inc., a Delaware corporation                     By:
/s/ Christopher Wells     Name: Christopher Wells     Its: Chief Restructuring
Officer                     Kona Grill International, Inc., an Arizona
corporation                     By: /s/ Christopher Wells     Name: Christopher
Wells     Its: Chief Restructuring Officer                     Kona Grill Puerto
Rico, Inc., an Arizona corporation                     By: /s/ Christopher Wells
    Name: Christopher Wells     Its: Chief Restructuring Officer          

 

[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------

 

 

By signing below Key Bank N.A. (“Bank”) hereby irrevocably approves and supports
the Debtors’ execution of this Agreement and the transactions contemplated
herein.

 

 

 

 

KEY BANK N.A

 

 

 

/s/ Quinn Kelly                                      

Name: Quinn Kelly

Title:   Vice President

 

[Signature Page to Asset Purchase Agreement]

--------------------------------------------------------------------------------

 

 

SCHEDULES

 

 

--------------------------------------------------------------------------------

 

 

Exhibit “A”

 

ASSIGNMENT AND ASSUMPTION OF RESTAURANT LEASE

 

This Assignment and Assumption of Restaurant Lease (this “Assignment”) made and
entered into as of ______________, 2019 by and between [Insert name of
applicable Seller], each of the foregoing being a Chapter 11 Debtor and Debtor
in Possession under Case No. [_________] in the Bankruptcy Court (the
“Assignor”) and ____________________, a __________________ (the “Assignee”).

 

Assignors and Assignee acknowledge that:

 

A.     Assignor is the tenant(s) of certain real property premises located at
_________________________ (the “Restaurant”) under that certain real property
lease dated ______________________ between such Assignor, as lessee, and
___________________________, as lessor (the “Landlord”), as amended
_____________ (as so amended, the “Lease”).

 

C.     Assignor and various Affiliates of Assignor, as Sellers, and Assignee, as
Purchaser, have heretofore entered into that certain Asset Purchase Agreement
dated _______, 2019 (the “Purchase Agreement”). Except for terms specifically
defined herein, the capitalized terms used in this Assignment shall have the
same meanings as capitalized terms used in the Purchase Agreement.

 

D.     Concurrently with the mutual execution and delivery of this Assignment,
Assignors and Assignee are consummating the Contemplated Transactions. Assignor
and Assignee are executing and delivering this Assignment in satisfaction of
certain obligations of Assignor and Purchaser pursuant to Sections 3.2(a) and
3.3(e) of the Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which Assignor and Assignee hereby acknowledge, and intending to be legally
bound hereby, Assignors and Assignee hereby agree as follows:

 

1.     Assignment. Assignor hereby sells, assigns and transfers to Assignee, all
interest of Assignors, as tenant(s), in and to the Restaurant and the Lease, a
copy of which Lease is attached hereto as Exhibit “A.” Assignor makes no
representations and warranties of any kind whatsoever with respect to the Lease.

 

2.     Assumption. Assignee hereby accepts the foregoing assignment of the
Lease, and does hereby assume the duties and obligations of tenant under the
Lease, thereunder accruing from and after the Effective Date, and does hereby
agree to be bound by and to perform or cause to be performed, as a direct
obligation to Landlord, each and all of the terms, conditions, covenants and
provisions to be done, kept and performed under such Lease accruing from and
after the Effective Date, to the same extent as if Assignee had been an original
party thereto.

 

3.     Assignee’s Indemnification. Assignee shall indemnify, defend (with
counsel reasonably satisfactory to Assignors) and hold Assignors free, clear and
harmless from and against any and all claims, demands, suits, causes of actions,
penalties, liabilities, costs, fees and expenses of any kind or nature
whatsoever, including, without limitation, reasonable attorneys’ fees and costs
for the performance or nonperformance of Assignee’s obligations under the Lease,
which accrued from and after the Effective Date.

 

 

--------------------------------------------------------------------------------

 

 

4.     Attorneys’ Fees. In the event that either party hereto brings an action
or other proceeding to enforce or interpret the terms and provisions of this
Assignment, the prevailing party in that action or proceeding shall be entitled
to have and recover from the non-prevailing party therein all such fees, costs
and expenses (including, without limitation, all court costs and reasonable
attorneys’ fees through all levels of appeal) as the prevailing party may suffer
or incur in the pursuit or defense of such action or proceeding.

 

5.     Amendments. This Assignment may only be amended by a writing signed by
both Assignor and Assignee.

 

6.     Delivery Pursuant to Purchase Agreement. Notwithstanding anything to the
contrary herein, Assignor and Assignee are executing and delivering this
Assignment in accordance with and subject to all of the terms and provisions of
the Purchase Agreement (including, without limitation, the exclusions set forth
in Section 1.2 of the Purchase Agreement, and the acknowledgement and disclaimer
set forth in Section 7 thereof).

 

7.     Governing Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of New York, without giving effect to the
conflicts of laws provisions thereof.

 

8.     Counterparts. This Assignment may be executed in separate counterparts,
each of which shall be deemed to be an original, but both of which, taken
together, shall be deemed one original document.

 

9.     Execution in Counterparts. This Assignment may be executed in
counterparts and delivered by the delivery of facsimile signatures; provided,
however, that if the parties exchange facsimile signatures, each of them agrees
to provide the other with a copy of this Assignment bearing their original
signature as soon thereafter as possible.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the date
first written above.

 

ASSIGNOR:

 

______________________, a

________________________,

Chapter 11 Debtor and Debtor in

Possession

 

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

ASSIGNEE:

 

___________________,

a ___________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF RESTAURANT LEASE]

--------------------------------------------------------------------------------

 

 

Exhibit “B”

 

ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS

 

This Assignment and Assumption of Leases and Contracts (this “Assignment”) is
entered into as of ___________, 2019, by and among ________________________, a
________________________ and ________________________, a
_________________________, each of the foregoing being a Chapter 11 Debtor and
Debtor in Possession under Case No. [_________] in the Bankruptcy Court
(collectively, the “Assignors”), and ________________________, a _____________
(the “Assignee”).

 

Assignors and Assignee acknowledge that:

 

A.     Assignors, as Sellers, and Assignee, as Purchaser, have heretofore
entered into that certain Asset Purchase Agreement dated as of [___________],
2019 (the “Purchase Agreement”). Except for terms specifically defined herein,
the capitalized terms used in this Assignment shall have the same meanings as
capitalized terms used in the Purchase Agreement.

 

B.     Concurrently with the mutual execution and delivery of this Assignment,
Assignors and Assignee are consummating the Contemplated Transactions. Assignors
and Assignee are executing and delivering this Assignment in satisfaction of
certain obligations pursuant to Sections 3.2(b) and 3.3(f) of the Purchase
Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which Assignors and Assignee hereby acknowledge, Assignors and Assignee hereby
agree as follows:

 

1.     Assignment. Effective as of the Closing Date, each of the Assignors
hereby assigns to Assignee all of its respective right, title and interest in
and to the those of the Purchased Contracts described on Schedule 1 attached
hereto and incorporated herein by this reference (collectively, the “Assigned
Contracts”).

 

2.     Assumption. Effective as of the Closing Date, Assignee hereby accepts the
foregoing assignment and assumes and agrees to be bound by the terms and
provisions of the Assigned Contracts and to perform all of Assignors’
obligations thereunder to be performed from and after the Closing Date as though
Assignee had been the original contracting party thereunder.

 

3.     Amendments. This Assignment may only be amended by a writing signed by
both Assignors and Assignee.

 

4.     Execution in Counterparts. This Assignment may be executed in
counterparts and delivered by the delivery of facsimile signatures; provided,
however, that if the Parties exchange facsimile or electronic pdf signatures,
each of them agrees to provide the other with a copy of this Assignment bearing
their original signature promptly thereafter.

 

5.     Delivery Pursuant to Purchase Agreement. Notwithstanding anything to the
contrary herein, Assignors and Assignee are executing and delivering this
Assignment in accordance with and subject to all of the terms and provisions of
the Purchase Agreement (including, without limitation, the acknowledgement and
disclaimer set forth in Section 7 of the Purchase Agreement).

 

6.     Governing Law. This Assignment shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment as of
the day and year first set forth above.

 

 

 

ASSIGNORS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

 

ASSIGNEE:

 

__________________,

a ___________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

 

[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION OF LEASES AND CONTRACTS]

--------------------------------------------------------------------------------

 

 

Exhibit “C”

 

 

ASSIGNMENT OF INTANGIBLE PROPERTY

 

________________________, a _________________________ and ___________________
_____________, a _________________________, each of the foregoing being a
Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (collectively, the “Assignors”) are executing this Assignment
of Intangible Property Assets (this “Assignment”) in favor of
_____________________ (the “Assignee”), with respect to the following facts and
circumstances:

 

(A)     Assignors and Assignee have heretofore entered into that certain Asset
Purchase Agreement dated as of [___________], 2019 (the “Purchase Agreement”).
Except for terms specifically defined in this Assignment, the capitalized terms
used in this Assignment shall have the same meanings as such terms when used in
the Purchase Agreement.

 

(B)     Concurrently with the execution and delivery of this Assignment,
Assignors and Assignee are consummating the transactions contemplated by the
Purchase Agreement. Pursuant to the Purchase Agreement, Assignors are required
to execute and deliver this Assignment at the Closing.

 

NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which Assignors hereby expressly acknowledge, each of the Assignors hereby
assigns, conveys, transfers and sets over unto Assignee, all of its respective
right, title and interest, if any, in and to all Intangible Property Assets.

 

This Assignment shall inure to the benefit of, and be binding upon, the
successors, executors, administrators, legal representatives and assigns of
Assignors and Assignee.

 

Notwithstanding anything to the contrary herein, Assignors are executing and
delivering this Assignment in accordance with and subject to all of the terms
and provisions of the Purchase Agreement (including, without limitation, the
acknowledgement and disclaimer set forth in Section 7 of the Purchase
Agreement).

 

This Assignment shall be governed by and construed and enforced in accordance
with the laws of the State of New York.

 

[Balance of Page Intentionally Left Blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment as of
the ___ day of _______________, 2019.

 

 

ASSIGNORS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

 

ASSIGNEE:

 

_________________,

a _____________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

[SIGNATURE PAGE TO ASSIGNMENT OF INTANGIBLE PROPERTY]

--------------------------------------------------------------------------------

 

 

Exhibit “D”

 

BILL OF SALE AND ASSIGNMENT

 

 

 

Reference is hereby made to that certain Asset Purchase Agreement, dated
__________, 2019 (the “Purchase Agreement”), by and among
________________________, a ________________________ and
________________________, a ______________________, each of the foregoing being
a Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (collectively, the “Sellers”) and ___________________, a
____________________ (the “Purchaser”). Except for terms specifically defined in
this Bill of Sale and Assignment, all capitalized terms used in herein shall
have the same meanings as such terms have when utilized in the Purchase
Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which
Sellers hereby expressly acknowledge, each of Sellers hereby sells, transfers,
assigns and delivers to Purchaser all of its respective right, title and
interest in and to the Purchased Assets.

 

Notwithstanding anything to the contrary herein, Sellers are executing and
delivering this Bill of Sale and Assignment in accordance with and subject to
all of the terms and provisions of the Purchase Agreement (including, without
limitation, the acknowledgement and disclaimer set forth in Section 7 of the
Purchase Agreement).

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Sellers have caused this Bill of Sale and Assignment to be
executed as of the ____ day of _______________, 2019.

 

SELLERS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

[SIGNATURE PAGE TO BILL OF SALE AND ASSIGNMENT]

--------------------------------------------------------------------------------

 

 

EXHIBIT “E”

 

Form of Management Agreement

 

 

--------------------------------------------------------------------------------

 

 

Exhibit E

to

Asset Purchase Agreement

 

MANAGEMENT AGREEMENT

 

BETWEEN

 

KONA GRILL ACQUISITION, LLC

 

AND

 

Kona Grill, Inc.

AND EACH AFFILIATE THEREOF LISTED BELOW

 

Pursuant to that certain Order (A) Authorizing the Sale of Substantially all of
the Debtors’ Assets Pursuant to Asset Purchase Agreement(s) Free and Clear of
Liens, Claims and Encumbrances, and Other Interests; (B) Approving the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
Related Thereto; and (C) Granting Related Relief (Docket Entry No. [●]), dated
[●], 2019, and issued by the United States Bankruptcy Court for the District of
Delaware (“Bankruptcy Court”) in Case No. 19-10953-CSS (“Sale Order”), this
Management Agreement (“Agreement”) is entered into by and among Kona Grill
Acquisition, LLC (“Purchaser”), and each of Kona Grill, Inc., a Delaware
corporation, Kona Restaurant Holdings, Inc., a Delaware corporation, Kona Sushi,
Inc., an Arizona corporation, Kona Macadamia, Inc., a Delaware corporation, Kona
Texas Restaurants, Inc., a Texas corporation, Kona Baltimore, Inc., a Delaware
corporation, Kona Grill International Holdings, Inc., a Delaware corporation,
Kona Grill International, Inc., an Arizona corporation, and Kona Grill Puerto
Rico, Inc., an Arizona corporation (collectively, “Debtors” or
“Concessionaires”), effective as of the Closing Date of the transactions
contemplated by the Asset Purchase Agreement (as defined below) (“Effective
Date”).

 

WHEREAS, Debtors and Purchaser, have executed that certain Asset Purchase
Agreement, dated as of August __, 2019, a true and correct copy of which is
attached to this Agreement as Exhibit A (“Asset Purchase Agreement”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings ascribed to them in the Asset Purchase Agreement. As of the
Effective Date, Purchaser owns substantially all of the assets (as more
particularly set forth in the Asset Purchase Agreement) relating to each Kona
Grill restaurant listed on Schedule 1 attached hereto (each, a “Restaurant” and
collectively, the “Restaurants”).

 

WHEREAS, each Restaurant is a casual-dining restaurant including the (i)
on-premise sale and consumption of beer, wine, and distilled spirits under the
respective liquor licenses in the name of a Debtor listed on Schedule 2 attached
hereto (each, a “Liquor License” and collectively, the “Liquor Licenses”) and
(ii) sale of food under the respective permits in the name of a Debtor listed on
Schedule 3 attached hereto (each, a “Permit” and collectively, the “Permits”).

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, both Debtors and Purchaser desire that the operation of each of the
Restaurants continue without interruption until Purchaser obtains from the
relevant Governmental Bodies the Liquor License Approvals (as defined in Section
3(e) below) and Permits, as applicable, at such Restaurants in its name either
through transfer or initial application.

 

[WHEREAS the Bankruptcy Court has directed through the Sale Order that:]

 

[●]

 

NOW, THEREFORE, for good and valuable consideration as provided herein and in
the Asset Purchase Agreement, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do agree as follows:

 

1.     Term. The “Term” shall commence on the Effective Date and shall
terminate, with respect to each Restaurant, upon the earliest of: (a)
Purchaser’s receipt via transfer from the Debtors or through initial application
for license issuance from the pertinent Governmental Body of each Liquor License
and Permit for said Restaurant, (b) the date and time that Debtors receive
written notice of termination from Purchaser, or (c) one year from the Effective
Date (unless this Agreement is otherwise terminated prior to the earliest of
such dates pursuant to the terms hereof or by mutual agreement of the parties).

 

2.     Services. During the Term, Purchaser hereby grants to Debtors the
continued right of occupancy solely to the extent necessary for providing food
and alcoholic beverage service pursuant to each Liquor License and Permit at a
respective Restaurant, including, without limitation, legal access to and full
use of each licensed premises associated with each such Liquor License and
Permit, in accordance with the provisions set forth below (“Concession”). Acting
pursuant to the Concession, Debtors shall remain the licensed retailers of
alcoholic beverages and/or food for the Restaurants, and in such capacity shall,
at no cost, expense or Liability (as defined below) to Debtors, manage, control,
and operate such services at the Restaurants in a manner substantially similar
to the manner in which they were conducted immediately prior to the Effective
Date. For the duration of the Concession, each Concessionaire hereby appoints
Purchaser to assist with such functions pursuant to the Concession. Pursuant to
its appointment and subject to the following sentence concerning revenues
derived from the sale of alcoholic beverages, Purchaser shall be entitled to
collect and to retain all revenues generated by the Restaurants during the Term
(“Revenues”) for the purpose of paying all costs, expenses, liabilities, and
obligations pursuant to this Agreement (individually, a “Liability” and
collectively, the “Liabilities”) arising out of, related to, or associated with
the Restaurants during the Term; provided that each Concessionaire shall, at no
cost or expense to any Concessionaire, use commercially reasonable efforts to
minimize such Liabilities. Notwithstanding the foregoing, during the Term,
Concessionaires shall collect and retain pursuant to the Concession all Revenues
related to the sale of alcoholic beverages at the Restaurants and shall be
responsible for and obligated to pay all costs, expenses, liabilities, and
obligations with respect to the sale of alcoholic beverages at the Restaurants;
provided, however, that if such Revenues are not sufficient to pay for such
costs, expenses, liabilities, and obligations, Purchaser shall, immediately upon
written request from Concessionaires, advance for the benefit of Concessionaires
an amount equal to the difference of the sum of such costs, expenses,
liabilities and obligations less such Revenues, which shall in turn be offset
from future Revenues collected during the Term. The Revenues (less the costs,
expenses, liabilities and obligations set forth in the preceding sentence) from
the sale of alcoholic beverages at each Restaurant, if any, shall be deposited
by the applicable Concessionaire, either directly or through Purchaser, into an
escrow account to be established as promptly as practicable after the date of
this Agreement on terms reasonably acceptable to Purchaser and the applicable
Concessionaire, which escrow account shall provide that such net Revenues shall
be released at the expiration of the Term for such Restaurant to (i) Purchaser,
if Purchaser has received all requisite Liquor License Approvals for such
Restaurant and (ii) Concessionaires in all other circumstances. Notwithstanding
anything contained herein to the contrary, all employees of the Restaurants
shall be retained by and be employees of Purchaser.

 

 

--------------------------------------------------------------------------------

 

 

3.     Representations and Warranties. For valuable consideration received, and
in order to induce Concessionaires to enter into this Agreement, Concessionaires
and Purchaser covenant, agree, warrant, and represent that the following are now
true and shall remain true throughout the Term, which covenants, agreements,
representations, and warranties shall survive the termination or expiration of
this Agreement:

 

(a)     Concessionaires shall have no duties or responsibilities under the
Concession or this Agreement other than those specified herein and no implied
obligations whatsoever (other than to act in good faith) shall be read into this
Agreement and nothing herein shall at any time obligate any Concessionaire to
take any action whatsoever which such Concessionaire may in good faith, after
consultation with outside counsel, believe would constitute a violation of any
applicable Legal Requirement.

 

(b)     Neither Concessionaires nor any of their Affiliates, employees,
officers, directors, managers, members, representatives, agents, attorneys,
direct or indirect equity-holders, successors, predecessors and assigns
(collectively, the “Concessionaire Indemnified Parties”), will be liable to
Purchaser for, and Purchaser releases and forever discharges the Concessionaire
Indemnified Parties from, any and all claims, liabilities, actions, suits,
judgments, losses, injuries, damages, costs and expenses arising out of or
connected with any act or omission of a Concessionaire Indemnified Party
pursuant to this Agreement or with respect to the performance of
Concessionaires’ obligations under this Agreement, except for claims to the
extent arising out of such Person’s gross negligence, fraud, willful misconduct
or intentional breach hereof.

 

(c)     Other than with respect to the gross negligence, fraud, willful
misconduct or intentional breach of this Agreement by the Concessionaire
Indemnified Parties, Purchaser shall indemnify, defend and hold harmless and
discharge the Concessionaire Indemnified Parties of, from and against any and
all claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including, without limitation, attorneys’ fees and other expenses
of litigation) arising out of or resulting from (i) any escrow arrangement
entered into by Concessionaires pursuant to Section 2 hereof and/or (ii) such
Concessionaire Indemnified Parties’ performance under or activities in
connection with this Agreement.

 

(d)     During the Term, all purchases and services rendered with respect to
Concessionaires’ operation of the Restaurants pursuant to the Concession shall
be in the name of the Purchaser, including, without limitation, all utility
service and all accounts for the purchase of inventory. The foregoing
notwithstanding, purchases of alcoholic beverage inventory for the Restaurants
made during the Concession shall be made by Concessionaires on behalf of
Purchaser and in the name of Concessionaires as provided below, such purchases
to be paid for in full from the Revenues (or Purchaser, to the extent that the
Revenues are insufficient to pay for such purchases).

 

 

--------------------------------------------------------------------------------

 

 

(e)     Nothing in this Agreement or the Asset Purchase Agreement shall be
deemed to be a transfer of any Liquor Licenses and Permits unless and until such
time, if any, as such transfer is duly approved by all applicable Governmental
Bodies having applicable licensing authority and each Liquor License and Permit
is issued in the name of Purchaser or its designee. Notwithstanding the
foregoing, Purchaser agrees to, during the Term: (i) pay for all applicable
annual license fees and/or license renewal fees due to the applicable
Governmental Body as of and after the Effective Date in connection with the
maintenance of each Liquor License and Permit; and (ii) provide all funds
necessary to maintain each Liquor License and Permit in full force and effect
(including, without limitation, providing of letters of credit and/or bonds as
required by the various Governmental Bodies). If, prior to the issuance of all
approvals by the applicable Governmental Bodies of the transfer or issuance of
new Liquor Licenses and Permits (collectively, the “Liquor License Approvals”),
one or more of the Liquor Licenses or Permits are required to be renewed or
otherwise require action by the licensee or permittee of record to fulfill any
administrative or legal responsibility associated with said Liquor License(s) or
Permit(s), subject to Purchaser funding all costs and Liabilities in connection
therewith, Concessionaires agree to cooperate, in all commercially reasonable
respects (but in any event without any obligation to initiate or otherwise
participate in any litigation or similar proceeding) with and use commercially
reasonable efforts (but, again, in any event without any obligation to initiate
or otherwise participate in any litigation or similar proceeding) to facilitate
the filing of state and/or local license renewal applications of any such Liquor
License or Permit so as to secure the continued ability to sell and serve
alcoholic beverages and food at the Restaurants to the extent allowed by
applicable law, provided, however, that, without limiting Purchaser’s
obligations set forth above in this Section 3(e), Purchaser shall pay any
license fees and expenses required to be paid as part of such renewals or
actions (including, without limitation, the providing of letters of credit
and/or bonds as required by the various Governmental Bodies).   

 

4.     Ownership and Maintenance. Concessionaires agree that all equipment,
facilities and personal property necessary for operating the Restaurants,
including, without limitation, glassware, dishwashing equipment, dispensing
equipment, barware, pouring devices, storage areas and facilities and cash
registers shall be owned and maintained (and, if necessary, replaced) by
Purchaser, and shall be insured during the Term for the benefit of Purchaser in
accordance with this Agreement and the Asset Purchase Agreement (all such costs
with respect to such insurance (including, without limitation, any premiums) to
be paid for by Purchaser, except to the extent that net Revenues for the
Restaurants are sufficient to pay for such costs with respect to the
Restaurants).

 

5.     Payment. Subject to the following provisions of this Section 5, all
alcoholic beverages to be served at the Restaurants shall be purchased by
Concessionaires and in the name of Concessionaires as the holders of the Liquor
Licenses for the Restaurants. Without limiting any other term of this Agreement,
Revenues will be used to pay for all alcoholic beverages sold and served at the
Restaurants, as well as for Purchaser’s costs and expenses in operating the
Restaurants, provided, however, that if such Revenues are not sufficient to pay
for such costs, expenses, liabilities, and obligations with respect to the
alcoholic beverages sold and served at the Restaurants, Purchaser shall,
promptly following the written request by Concessionaires, advance to
Concessionaires an amount equal to the difference of the sum of such costs,
expenses, liabilities and obligations less such Revenues, which advance shall be
offset from future Revenues collected during the Term. All alcoholic beverage
purchases shall be made in customary fashion, and, to the extent required by
local law, Concessionaires shall maintain a checking account in the name of the
holder of the Liquor License and/or Permit, as applicable.

 

 

--------------------------------------------------------------------------------

 

 

6.     Insurance. During the Term, Purchaser shall keep in full force and
effect: (a) commercial general liability insurance with an established and
reputable insurer with limits of at least $1,000,000.00 per occurrence for
personal injury and death and property damage, which shall, among other risks,
include coverage against all claims arising out of alleged liquor law or dram
shop liability, and such commercial general liability policy shall name
Concessionaires as additional insureds for so long as Concessionaires hold any
Liquor Licenses and Permits or otherwise have any ongoing obligations under this
Agreement; (b) any bonds or financial instruments required by any Liquor License
or Governmental Body responsible for issuing such Liquor License; and (c)
worker’s compensation insurance as required by law. During the Term,
Concessionaires shall use commercially reasonable efforts (but at no cost or
expense to any Concessionaire and in any event without any obligation to
initiate or otherwise participate in any litigation or similar proceeding and
subject to Purchaser performing its obligations hereunder) to: (i) keep each
Liquor License and Permit in full force and effect; and (ii) to the extent that
Concessionaires’ obligations under this Agreement are insurable in the following
manner, maintain commercial general liability insurance for the benefit of
Purchaser insuring Concessionaires’ obligations under this Agreement and naming
Purchaser as an additional insured, in accordance with Concessionaires’ standard
corporate insurance policies, processes and procedures (all such costs with
respect to such insurance (including, without limitation, any premiums) to be
paid for by Purchaser, except to the extent that net Revenues for the
Restaurants are sufficient to pay for such costs with respect to the
Restaurants); provided that Purchaser’s obligations under this Agreement shall
be unaffected and shall remain in full force and effect in the event that
Concessionaire’s obligations are not so insurable in accordance with this
sentence.

 

7.     Termination. In the event that any party hereto violates: (a) any
condition of this Agreement, and such violation remains uncured for five
Business Days after notice thereof to the violating party; or (b) any Legal
Requirement (i) after issuance of a final decision is either not appealed or is
upheld on appeal, or (ii) upon the issuance of a second citation alleging a
violation of any Legal Requirement prior to a finding as per clause (i) hereof,
where there is a finding of the applicable authority adverse to Concessionaires
or Purchaser, the non-violating party shall have the right to terminate this
Agreement immediately after five business days’ written notice to the violating
party; provided that, if a violation of subparagraph (b)(i) or (b)(ii) above
would not constitute a crime under applicable law and can be cured by payment of
a fine or otherwise, the non-violating party may not terminate this Agreement if
the violating party cures such violation within the earlier to occur of (A) the
time required by law or set forth in the citation, or (B) 10 Business Days after
such decision is upheld on appeal, or if no appeal is filed, the last day
permitted for filing an appeal. Upon the issuance to Purchaser of the required
transferred or newly-issued Liquor Licenses or Permits for a Restaurant,
Concessionaires shall (x) deliver promptly the original Liquor Licenses or
Permits, as the case may be, for such Restaurant to Purchaser or to the
pertinent Governmental Body, (y) notify the pertinent Governmental Body that it
is surrendering the original Liquor License(s) or Permit(s), as the case may be,
and desires that they be canceled, and/or (z) take such other action with
respect to the pertinent Governmental Body as it may desire to effect and
confirm the cancellation of the original Liquor License(s) or Permit(s), as the
case may be and as if it had actually surrendered the original Liquor License(s)
or Permit(s); provided that, the foregoing notwithstanding, (1) Purchaser shall
retain to the fullest extent allowed by applicable laws the right to sell and
transfer to a legally qualified purchaser any Liquor License or Permit once
Purchaser secures the appropriate Liquor License Approval or other approval
pursuant to applicable Legal Requirements, and (2) upon Purchaser’s written
request, Concessionaires shall use commercially reasonable efforts (but at no
cost or expense to any Concessionaire and in any event without any obligation to
initiate or otherwise participate in any litigation or similar proceeding) to
cooperate with Purchaser to sell and transfer such Liquor License or Permit
designated by Purchaser and held by Concessionaires to one or more third parties
identified by Purchaser to the extent that such sale and transfer is permitted
by applicable Legal Requirements, and the proceeds of any such sale and transfer
shall inure to Purchaser.

 

 

--------------------------------------------------------------------------------

 

 

8.     General.

 

8.1     Time is of the essence in this Agreement. Purchaser agrees to work
diligently and as quickly as reasonably practicable to secure the Liquor License
Approvals at the Restaurants and all necessary authorizations, consents and
approvals to transfer the Permits at the Restaurants in its name, and
Concessionaires agree to cooperate in all reasonable respects with Purchaser at
Purchaser’s sole cost and as reasonably may be necessary (but in any event
without any obligation of any Concessionaire to initiate or otherwise
participate in any litigation or similar proceeding).

 

8.2     This Agreement shall be construed and interpreted in accordance with the
laws of the State of Delaware.

 

8.3     This Agreement contains the entire agreement among the parties hereto
with respect to the subject matter of this Agreement, and all negotiations or
prior understandings are merged herein. No modification or amendments to this
Agreement shall be effective unless in writing and signed by each party hereto;
provided, however, that Purchaser may remove Restaurants, Liquor Licenses and
Permits from Schedules 1, 2 and 3, respectively, by written notice to Debtors no
later than seven (7) days prior to the Effective Date.

 

8.4     This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto, their successors, assigns, transferees, personal
representatives, executors, and heirs, provided that no party may assign any of
its rights or obligations hereunder without the prior written consent of the
other parties, which consent shall not be unreasonably withheld, conditioned, or
delayed. For the avoidance of doubt, no assignment by any party hereunder shall
be deemed to release, discharge or otherwise limit the assigning party’s
obligations hereunder.

 

8.5     Nothing contained herein shall be construed as to constitute the
relationship hereby created as an employment, agency, partnership, or a joint
venture, neither Concessionaires nor Purchaser having any authority to make any
binding agreement or commitment on behalf of the other.

 

 

--------------------------------------------------------------------------------

 

 

8.6     Without limiting any party’s right to appeal any order of the Bankruptcy
Court, (a) the Bankruptcy Court shall retain exclusive jurisdiction to enforce
the terms of this Agreement and to decide any claims or disputes which may arise
or result from, or be connected with, this Agreement, any breach or default
hereunder, or the transactions contemplated hereby, and (b) any and all
proceedings related to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the parties hereby consent to and submit to the
jurisdiction and venue of the Bankruptcy Court; provided, however, that if the
Chapter 11 Cases have closed or the Bankruptcy Court refuses to exercise
jurisdiction, the parties hereto agree to unconditionally and irrevocably submit
to the exclusive jurisdiction of the federal court of the United States sitting
in the city of Phoenix, Arizona, and any appellate court thereof, for the
resolution of any such claim or dispute. The parties hereby irrevocably waive,
to the fullest extent permitted by applicable law, any objection which they may
now or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

8.7     [Intentionally ommitted].

 

8.8     Notwithstanding anything to the contrary herein, Purchaser and
Concessionaires expressly acknowledge and agree that nothing in this Agreement
shall be deemed to limit, modify or otherwise affect any covenant,
acknowledgment, disclaimer (including, without limitation, Section 7) or other
provision of the Asset Purchase Agreement which survives the Closing.

 

8.9      Neither any past, present or future stockholder, director, officer,
employee or incorporator of Concessionaires or Purchaser nor any trustee
(including, without limitation, any Chapter 7 or liquidating trustee) in his or
its capacity as trustee shall have any liability for any obligation or Liability
of Concessionaires or Purchaser, as the case may be, under this Agreement or for
any claim, counter-claim, cause of action or demand based on, in respect of, or
by reason of, the arrangements contemplated herein.   

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

DEBTORS / CONCESSIONAIRES:

 

Kona Grill, Inc.,

a Delaware corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

Kona Restaurant Holdings, Inc.,

a Delaware corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

Kona Sushi, Inc.,

an Arizona corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

Kona Macadamia, Inc.,

a Delaware corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

 

[SIGNATURE PAGE TO MANAGEMENT AGREEMENT]

--------------------------------------------------------------------------------

 

 

Kona Texas Restaurants, Inc.,

a Texas corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

Kona Baltimore, Inc.,

a Delaware corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

Kona Grill International

Holdings, Inc., a Delaware

corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

Kona Grill International, Inc.,

an Arizona corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

[SIGNATURE PAGE TO MANAGEMENT AGREEMENT]

--------------------------------------------------------------------------------

 

 

Kona Grill Puerto Rico, Inc.,

an Arizona corporation

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

 

 

PURCHASER:

 

KONA GRILL ACQUISITION, LLC

 

By:_________________________________

 

Name:______________________________

 

Its:_________________________________

 

 

[SIGNATURE PAGE TO MANAGEMENT AGREEMENT]

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

Restaurants

 

Unit No.

Location

101

Fashion Square, 7014 E. Camelback Rd., #559, Scottsdale, AZ 85251

103

Country Club Plaza, 444 Ward Parkway, Kansas City, MO 64112

105

Fashion Village @ Boca Park, 750 S. Rampart Blvd., Las Vegas, NV 89145

106

Cherry Creek Mall, 3000 East 1st Avenue #184, Denver, CO 80206

107

Village Pointe, 295 N. 170th Street, Omaha, NE 68118

108

Clay Terrace, 14395 Clay Terrace Dr. #180, Carmel, IN 46032

110

The Shops at La Cantera, 15900 LaCantera Parkway, Bldg #7, Ste. #7300, San
Antonio, TX 78256

111

North Park Center, 8687 North Central Expressway, Suite #1722, Dallas, TX 75225

114

Oak Brook Promenade, 3051 Butterfield Road, Oak Brook, IL 60523

117

30 E. Big Beaver Rd., Troy, MI 48083

120

Santan Village, 2224 E. Williams Field Rd., #101, Gilbert, AZ 85295

122

Windsor Plaza, 11997 Singletree Lane, Eden Prairie, MN 55344

126

Renaissance Hotel, 511 US Highway 1 South, Iselin, NJ 08830

127

One East Pratt Street Building, One East Pratt Street #103, Baltimore, MD 21202

128

Met West International, 4134 W. Boy Scout Blvd. #B-1, Tampa, FL 33607

129

Village at Meridian, 3573 E. Longwing Lane #140, Meridian, ID 83646

132

The Fountains at Farah, 8889 Gateway Blvd. West, Suite 1740, El Paso, TX 79925

134

Avalon, 5100 Avalon Blvd., Alpharetta, GA 30009

135

University Town Center, 150 University Town Center Dr., Suite #150, Sarasota, FL
34243

138

West Plano Village, 5973 W. Parker Rd., Plano, TX 75093

141

7524 Gibson St., Liberty Township, OH 45069

143

North Star Mall, 7400 San Pedro Ave. #1255, San Antonio, TX 78216

145

Ridgedale Center, 12235 Wayzata Blvd. #1068, Minnetonka, MN 55305

148

Bridge Street Town Centre, 435 The Bridge Street NW, Ste. 150, Huntsville, AL
35806

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2

 

Liquor Licenses

 

Unit No.

State

Location

License Number

License Type

Expiration

Issued By

 

148

AL

Huntsville

10764845

Liquor

09/30/20

Alabama ABC

 

120

AZ

Gilbert

120077591

State Liquor

03/31/20

AZ Dept Liquor Control (violations)

120

AZ

Gilbert

17891

City Liquor

12/31/19

Gilbert - Development Services

 

101

AZ

Scottsdale

12073979

State Liquor

03/31/20

AZ Dept Liquor Control (violations)

101

AZ

Scottsdale

0850193

City of Scottsdale - City Liquor # 0850193

12/31/19

City of Scottsdale

 

106

CO

Denver

35-09423-0000

State Liquor (H&R) (send w city & County renewal)

09/10/20

CO DOR

106

CO

Denver

35-09423-0000

City - Liquor & Food Business Professional License

09/10/20

City of Denver

 

128

FL

Tampa

BEV3910573

State Liquor

09/30/19

State of Florida ABT

 

135

FL

Sarasota

BEV6804857

State Liquor

03/31/20

DBPR - Hotels&Rest

 

134

GA

Alpharetta

5958

Alcoholic beverage License

12/31/19

City of Alpharetta

134

GA

Alpharetta

72447

License to Sell No notice

12/31/19

State of GA Dept. of Revenue

 

 

--------------------------------------------------------------------------------

 

 

Unit No. State Location License Number License Type Expiration Issued By

129

ID

Boise

11318

State Liquor License

04/30/20

Idaho State Police

129

ID

Boise

ALC20150107

City of Meridian Alcohol

04/30/20

Meridain City Clerk

129

ID

Boise

2016601

Ada County Alcohol license

04/30/20

Ada County

 

114

IL

Oak Brook

1A-0074228

State Liquor License

09/30/19

State Liquor Control Commission

114

IL

Oak Brook

20

Village of Oak Brook Class A-1 On-Sale liquor w/ 2am Sat

06/30/20

Village of Oak Brook

 

108

IN

Carmel

RR2920124

Retailer - LBW Type 210

02/19/20

IN Alcohol & Tobacco Commission

 

117

MI

Troy

# 156177 & SDM # 156178

Class C w/ss

04/30/20

MI Liquor Control Commission

 

127

MD

Baltimore

LB219

Class B #LB 224

04/30/20

Baltimore City Liquor Bd

127

MD

Baltimore

LB003

Liquor License

04/30/20

Board of Liquor License Commissioners

 

122

MN

Eden Prairie

18-639 & C#17041295

Liquor On Sale & Sunday

12/31/19

City of Eden Prairie

     

145

MN

Minnetonka

No #

Liquor License on Sale & On Sunday

12/31/19

City of Minnetonka

     

103

MO

Kansas City

144990

State - Retail Liquor Drink

06/30/20

MO Division of Alcohol

103

MO

Kansas City

144991

State - Sunday Drink

06/30/20

MO Division of Alcohol

103

MO

Kansas City

LIC-4-16-10059598

City & County - full drink & Sunday & Sidewalk

07/31/20

City of Kansas City

 

107

NE

Omaha

65173

State Class I Liquor

04/30/20

NE Liquor Control Commission

 

 

--------------------------------------------------------------------------------

 

 

Unit No. State Location License Number License Type Expiration Issued By

107

NE

Omaha

229577

City Class I Liquor

04/30/20

City of Omaha

 

105

NV

Boca Park

L64-00033

City Liquor - Restaurant with Alcohol

09/30/19

City of Las Vegas+K169

105

NV

Boca Park

PR0013180

Service Bar

06/30/20

Southern NV Health District

105

NV

Boca Park

PR0013181

Bar

06/30/20

Southern NV Health District

105

NV

Boca Park

PR0117076

Drinking Establishment Roof Bar

06/30/20

Southern NV Health District

 

126

NJ

Woodbridge

1225-33-021-007

State Liquor

06/30/20

Twp of Woodbridge & ABC

 

141

OH

Cincinnati

4779540-0005

Division of Liquor Control

06/01/20

State of OH

 

111

TX

Dallas

MB 624398

State liquor #- MB, F&B, LH

04/05/21

TX ABC

111

TX

Dallas

1137023

City Liquor-MB, LH, Cartage

4/5/19

City of Dallas – Submitted for renewal

111

TX

Dallas

MB624398

County Liquor-MB, LH, Cartage

04/15/21

Dallas County

 

110

TX

San Antonio

MB 607354

State Liquor - MB, F&B, LH

09/07/19

TX ABC

110

TX

San Antonio

263326

City Liquor - Mixed Beverage & LB

09/07/19

City of San Antonio

110

TX

San Antonio

607354

County Liquor - MB, LH

09/07/19

Albert Urestin Bexar County Tax Office

 

132

TX

El Paso

PE873346

Beverage Cartage Permit

05/26/20

Office of the Cnty Tax Assessor

132

TX

El Paso

MB873346

Mixed Beverage Permit w.FB

05/26/20

TX ABC

 

138

TX

Plano

RM904027

Mixed Beverage Permit & late Hours

04/06/21

City of Plano

138

TX

Plano

BEV

Bev Cartage Permit

04/30/21

Colin County

 

 

--------------------------------------------------------------------------------

 

 

Unit No. State Location License Number License Type Expiration Issued By    

143

TX

San Antonio (NS)

MB958577

Beverage Cartage Permit

09/21/20

TX ABC

143

TX

San Antonio (NS)

MB895877

Beverage Cartage

09/21/20

City of San Antonio Revenue Collections

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

 

Permits

 

Unit No.

State

Location

License Number

Permit Type

Expiration

Issued By

 

148

AL

Huntsville

47-5675

Food Permit

10/31/19

AL Dept of Health

 

120

AZ

Gilbert

FD-12865

Health Permit

05/31/20

Maricopa County

 

101

AZ

Scottsdale

FD-12659

Health Permit

4/30/20

Maricopa County

 

106

CO

Denver

35-09423-0000

City - Liquor & Food Business Professional License

09/10/19

City of Denver

 

128

FL

Tampa

SEA 3916624

State Food

02/01/20

DBPR - Hotels&Rest

 

135

FL

Sarasota

SEA6805488

State Food

12/01/19

State of Florida ABT

135

FL

Sarasota

58-DD-1655191

Doggie Dining Permit

06/30/20

FL Dept of Health

 

134

GA

Alpharetta

FSP-060-002391

Food Service Permit

10/01/19

Fulton County

 

129

ID

Boise

41855

Health Permit

12/31/19

Central District Health

 

114

IL

Oak Brook

1001757

Food

04/30/20

DuPage County

 

 

--------------------------------------------------------------------------------

 

 

Unit No. State Location License Number Permit Type Expiration Issued By  

108

IN

Carmel

0968

Food

12/31/19

Hamilton Cnty HD

 

117

MI

Troy

SFE3963055661

Food

04/30/20

Oakland County Health

 

127

MD

Baltimore

21061

Food/Restaurant

09/25/19

Baltimore City Health

 

122

MN

Eden Prairie

4720, 4721, 4722

Food

01/31/20

Hennepin County

               

145

MN

Minnetonka

821

Food Permit

12/31/19

City of Minnetonka

 

103

MO

Kansas City

100252

Food

12/31/19

Kansas City Health Dept

 

107

NE

Omaha

75162

Food & Drink

12/31/19

Douglas Cnty Health

 

105

NV

Boca Park

PR0013178

Food

06/30/20

Southern NV Health District

105

NV

Boca Park

PR0013179

Sushi

06/30/20

Southern NV Health District

 

126

NJ

Woodbridge

412

Food

12/31/19

TWP of Woodbridge

 

141

OH

Cincinatti

523

Food Service Operation License

03/01/20

Butler County Dept of Health

 

111

TX

Dallas

CC: 12329

Food Permit-

12/31/19

City of Dallas

 

 

--------------------------------------------------------------------------------

 

 

Unit No. State Location License Number Permit Type Expiration Issued By

110

TX

San Antonio

181202

Food

08/30/19

City of San Antonio

 

132

TX

El Paso

LFOD 16-02594

Food License

08/22/19

City of El Paso Planning & Inspection

 

138

TX

Plano

RM904027

Mixed Beverage Restaurant & Food Permit w FB

4/6/21

TX ABC

138

TX

Plano

RM904027

Mixed Beverage Restaurant & Food Permit w FB

04/06/21

Collin County

138

TX

Plano

 

Food Service Full Service Restaurant

04/30/20

City of Plano Env Health

 

143

TX

San Antonio (NS)

401220

Health Permit

12/31/19

City of San Antonio

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Asset Purchase Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “F”

 

ASSIGNMENT OF PATENTS

 

________________________, a _________________________ and ___________________
_____________, a _________________________, each of the foregoing being a
Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (collectively, the “Assignors”) are executing this Assignment
of Patents (this “Assignment”) in favor of _____________________ (the
“Assignee”), with respect to the following facts and circumstances:

 

(A)     Assignors and Assignee have heretofore entered into that certain Asset
Purchase Agreement dated as of [___________], 2019 (the “Purchase Agreement”).
Except for terms specifically defined in this Assignment, the capitalized terms
used in this Assignment shall have the same meanings as such terms when used in
the Purchase Agreement.

 

(B)     The Assignors own certain patents and listed inventions, as applied for
or issued as patents, more particularly set forth in Schedule 1 attached and
incorporated herein (“Patents”);

 

(C)     Concurrently with the execution and delivery of this Assignment,
Assignors and Assignee are consummating the transactions contemplated by the
Purchase Agreement. Pursuant to the Purchase Agreement, Assignors are required
to execute and deliver this Assignment at the Closing.

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

1.     Each Assignor does hereby assign, transfer and set over, unto the
Assignee, its successors, legal representatives and assigns, the entire right,
title and interest in, to and under the Patents, and all divisions, renewals and
continuations thereof; and all Letters Patent which may be granted thereon and
all reissues and extensions thereof, and all rights of priority under
International Conventions as well as all rights to any actions, causes of action
and rights to recover damages and payments for present or future infringements
or misappropriations of the Patents.

 

2.     Each Assignor hereby authorizes and requests the Commissioner of Patents
of the United States, and any official of any country or countries foreign to
the United States, whose duty it is to issue patents on applications as
aforesaid, to record Assignee as the assignee and owner of the Patents and to
issue all Letters Patent to the Assignee, its successors, legal representatives
and assigns, in accordance with the terms of this instrument.

 

3.     Assignors shall execute and deliver to Assignee such further documents or
instruments which may be necessary to effect the foregoing assignment or the
recordation or perfection thereof.

 

4.     This Assignment shall be governed by and interpreted in accordance with
the laws of the State of New York, without giving effect to its choice of law
provisions.

 

5.     This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of the
signature page to this Assignment by facsimile or electronic mail (with
signature visible) shall be as effective as delivery of a manually executed
counterpart of this Assignment.

 

 

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment as of
the ___ day of _______________, 2019.

 

 

ASSIGNORS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

 

ASSIGNEE:

 

_________________,

a _____________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

 

 

[SIGNATURE PAGE TO ASSIGNMENT OF PATENTS]

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Patents

 

 

 

[To be provided]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “G”

 

ASSIGNMENT OF TRADEMARKS

 

________________________, a _________________________ and ___________________
_____________, a _________________________, each of the foregoing being a
Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (collectively, the “Assignors”) are executing this Assignment
of Trademarks (this “Assignment”) in favor of _____________________ (the
“Assignee”), with respect to the following facts and circumstances:

 

(A)     Assignors and Assignee have heretofore entered into that certain Asset
Purchase Agreement dated as of [___________], 2019 (the “Purchase Agreement”).
Except for terms specifically defined in this Assignment, the capitalized terms
used in this Assignment shall have the same meanings as such terms when used in
the Purchase Agreement.

 

(B)     The Assignors own certain trademarks and service marks, trademark and
service mark applications and/or registrations and all common law rights
associated therewith, which are listed in the attached Schedule 1 and
incorporated herein (“Marks”);

 

(C)     Concurrently with the execution and delivery of this Assignment,
Assignors and Assignee are consummating the transactions contemplated by the
Purchase Agreement. Pursuant to the Purchase Agreement, Assignors are required
to execute and deliver this Assignment at the Closing.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.     Each Assignor hereby assigns, transfers and sets over to Assignee its
entire right, title and interest in and to the Marks together with the good will
of the business symbolized by the Marks, including, without limitation, any
registrations and applications therefor, any renewals and extensions of the
registrations, and all other corresponding rights that are or may be secured
under the laws of the United States or any foreign country, now or hereafter in
effect, for Assignee’s own use and enjoyment, and for the use and enjoyment of
Assignee’s successors, assigns or other legal representatives.

 

2.     Assignors hereby request the U.S. Patent and Trademark Office, and the
corresponding entities or agencies in any applicable foreign countries, to
record Assignee as the assignee and owner of the Marks.

 

3.     This Assignment shall be governed by and interpreted in accordance with
the laws of the State of New York, without giving effect to its choice of law
provisions.

 

4.     This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of the
signature page to this Assignment by facsimile or electronic mail (with
signature visible) shall be as effective as delivery of a manually executed
counterpart of this Assignment.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment as of
the ___ day of _______________, 2019.

 

 

ASSIGNORS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

 

ASSIGNEE:

 

_________________,

a _____________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

 

[SIGNATURE PAGE TO ASSIGNMENT OF TRADEMARKS]

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Trademarks

 

Common Law Trademarks

 

[To be provided]

 

 

 

Registered Trademarks

 

[To be provided]

 

US Trademark

US Trademark Application and Registration Numbers

                   

 

 

 

 

Foreign Trademark

Foreign Trademark Application and Registration Numbers

Country

           

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “H”

 

ASSIGNMENT OF COPYRIGHTS

 

________________________, a _________________________ and ___________________
_____________, a _________________________, each of the foregoing being a
Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (collectively, the “Assignors”) are executing this Assignment
of Copyrights (this “Assignment”) in favor of _____________________ (the
“Assignee”), with respect to the following facts and circumstances:

 

(A)     Assignors and Assignee have heretofore entered into that certain Asset
Purchase Agreement dated as of [___________], 2019 (the “Purchase Agreement”).
Except for terms specifically defined in this Assignment, the capitalized terms
used in this Assignment shall have the same meanings as such terms when used in
the Purchase Agreement.

 

(B)     The Assignors own certain copyrighted works, which are listed in the
attached Schedule 1 and incorporated herein (“Works”);

 

(C)     Concurrently with the execution and delivery of this Assignment,
Assignors and Assignee are consummating the transactions contemplated by the
Purchase Agreement. Pursuant to the Purchase Agreement, Assignors are required
to execute and deliver this Assignment at the Closing.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.     Each Assignor irrevocably and forever assigns and transfers to Assignee,
its successors, and assigns, the entire right, title and interest in and to the
Works and any and all registrations and copyright applications relating thereto.

 

2.     This Assignment shall be governed by and interpreted in accordance with
the laws of the State of New York, without giving effect to its choice of law
provisions.

 

3.     This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of the
signature page to this Assignment by facsimile or electronic mail (with
signature visible) shall be as effective as delivery of a manually executed
counterpart of this Assignment.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment as of
the ___ day of _______________, 2019.

 

 

ASSIGNORS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

 

ASSIGNEE:

 

_________________,

a _____________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

 

[SIGNATURE PAGE TO ASSIGNMENT OF COPYRIGHTS]

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Copyrights

 

[To be provided]

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “I”

 

ASSIGNMENT OF DOMAIN NAMES

 

________________________, a _________________________ and ___________________
_____________, a _________________________, each of the foregoing being a
Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (collectively, the “Assignors”) are executing this Assignment
of Domain Names (this “Assignment”) in favor of _____________________ (the
“Assignee”), with respect to the following facts and circumstances:

 

(A)     Assignors and Assignee have heretofore entered into that certain Asset
Purchase Agreement dated as of [___________], 2019 (the “Purchase Agreement”).
Except for terms specifically defined in this Assignment, the capitalized terms
used in this Assignment shall have the same meanings as such terms when used in
the Purchase Agreement.

 

(B)     The Assignors have registered or hold the registration to certain domain
names listed in Schedule 1 attached and incorporated herein (“Domain Names”);

 

(C)     Concurrently with the execution and delivery of this Assignment,
Assignors and Assignee are consummating the transactions contemplated by the
Purchase Agreement. Pursuant to the Purchase Agreement, Assignors are required
to execute and deliver this Assignment at the Closing.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.     Each Assignor hereby sells, assigns, transfers, conveys and delivers to
Assignee all of Assignor’s right, title and interest in and to the Domain Names,
together with the goodwill and activities of the business connected with the use
of and symbolized by the Domain Names, free and clear of all known liens and
encumbrances. Each Assignor will promptly confirm to each relevant registrar
Assignor’s consent and confirmation to the transfer of the Domain Names to
Assignee or its designee within thirty (30) days after being contacted by the
relevant registrar.

 

2.     From and after the Effective Date, each Assignor shall, without further
consideration, execute and deliver such documents or instruments of transfer,
conveyance, assignment and assumption and take such other action as may
reasonably be necessary to consummate or to give effect to this Assignment.

 

3.     This Assignment shall be governed by and interpreted in accordance with
the laws of the State of New York, without giving effect to its choice of law
provisions.

 

4.     This Assignment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of the
signature page to this Assignment by facsimile or electronic mail (with
signature visible) shall be as effective as delivery of a manually executed
counterpart of this Assignment.

 

[Signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignors and Assignee have executed this Assignment as of
the ___ day of _______________, 2019.

 

 

ASSIGNORS:

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

_____________________, a

______________________ and

Debtor and Debtor in Possession

 

 

By:     _________________________________

Name:     ______________________________

Its:     _________________________________

 

[INSERT SIGNATURE BLOCKS FOR ALL APPLICABLE ASSIGNORS]

 

 

ASSIGNEE:

 

_________________,

a _____________________

 

By:     _________________________________

Name:      ______________________________

Its:      _________________________________

 

 

[SIGNATURE PAGE TO ASSIGNMENT OF DOMAIN NAMES]

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Domain Names

 

[To be provided]

 

 

--------------------------------------------------------------------------------

 

 

Exhibit “J”

 

ASSUMPTION OF LIABILITIES AGREEMENT

 

This Assumption of Liabilities Agreement (this “Assumption”) is entered into as
of this ____ day of [____], 2019, by ______________________, a _________________
(the “Purchaser”) in favor of ________________________, a
_________________________ and ________________________, a
_________________________, each of the foregoing (other than Purchaser) being a
Chapter 11 Debtor and Debtor in Possession under Case No. [_________] in the
Bankruptcy Court (the “Sellers”). This Assumption is entered into with respect
to the following facts and circumstances:

 

A.     Sellers and Purchaser have heretofore entered into that certain Asset
Purchase Agreement dated [___________], 2019 (the “Purchase Agreement”). Except
for terms specifically defined herein, the capitalized terms used in this
Assumption shall have the same meanings as capitalized terms used in the
Purchase Agreement.

 

B.     Concurrently with the execution and delivery of this Assumption,
Purchaser and Sellers are consummating the transactions contemplated by the
Purchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which Purchaser hereby acknowledges, Purchaser hereby agrees as follows:

 

1.     Assumption. Effective as of the Closing Date, Purchaser hereby assumes
and agrees to perform all of the Assumed Liabilities in accordance with their
terms as expressed in the Purchase Agreement.

 

2.     Amendments. This Assumption may only be amended by a writing signed by
both Purchaser and Sellers.

 

3.     Governing Law. This Assumption shall be governed by and construed and
enforced in accordance with the laws of the State of New York.

 

4.     Execution in Counterparts. This Assumption may be executed in
counterparts and delivered by the delivery of facsimile signatures; provided,
however, that if the Parties exchange facsimile or electronic pdf signatures,
each of them agrees to provide the other with a copy of this Assumption bearing
their original signature promptly thereafter.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Purchaser has executed this Assumption Agreement as of the
day and year first set forth above.

 

PURCHASER:

 

__________________,

a _________________

 

By:     _______________________________

Name:     ____________________________

Its:     _______________________________

 

 